EX-10.1 4 exhibit10-1.htm EXHIBIT 10.1

Exhibit 10.1

CCH II, LLC

and

CCH II CAPITAL CORP.,

as Issuers

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Trustee

____

INDENTURE

Dated as of September 23, 2003

10.25% Senior Notes due 2010




--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE *

Section 1.01. Definitions. *

Section 1.02. Other Definitions. *

Section 1.03. Incorporation by Reference of Trust Indenture Act. *

Section 1.04. Rules of Construction. *

ARTICLE 2 THE NOTES *

Section 2.01. Form and Dating. *

Section 2.02. Execution and Authentication. *

Section 2.03. Registrar and Paying Agent. *

Section 2.04. Paying Agent to Hold Money in Trust. *

Section 2.05. Holder Lists. *

Section 2.06. Transfer and Exchange. *

Section 2.07. Replacement Notes. *

Section 2.08. Outstanding Notes. *

Section 2.09. Treasury Notes. *

Section 2.10. Temporary Notes. *

Section 2.11. Cancellation. *

Section 2.12. Defaulted Interest. *

ARTICLE 3 REDEMPTION AND PREPAYMENT *

Section 3.01. Notices to Trustee. *

Section 3.02. Selection of Notes to Be Redeemed. *

Section 3.03. Notice of Redemption. *

Section 3.04. Effect of Notice of Redemption. *

Section 3.05. Deposit of Redemption Price. *

Section 3.06. Notes Redeemed in Part. *

Section 3.07. Optional Redemption. *

Section 3.08. Mandatory Redemption. *

Section 3.09. Offer to Purchase by Application of Excess Proceeds. *

ARTICLE 4 COVENANTS *

Section 4.01. Payment of Notes. *

Section 4.02. Maintenance of Office or Agency. *

Section 4.03. Reports. *

Section 4.04. Compliance Certificate. *

Section 4.05. Taxes. *

Section 4.06. Stay, Extension and Usury Laws. *

Section 4.07. Restricted Payments. *

Section 4.08. Investments. *

Section 4.09. Dividend and Other Payment Restrictions Affecting Subsidiaries. *

Section 4.10. Incurrence of Indebtedness and Issuance of Preferred Stock. *

Section 4.11. Limitation on Asset Sales. *

Section 4.12. Sale and Leaseback Transactions. *

Section 4.13. Transactions with Affiliates. *

Section 4.14. Liens. *

Section 4.15. Existence. *

Section 4.16. Repurchase at the Option of Holders upon a Change of Control. *

Section 4.17. Limitations on Issuances of Guarantees of Indebtedness. *

Section 4.18. Payments for Consent. *

Section 4.19. Application of Fall-Away Covenants. *

ARTICLE 5 SUCCESSORS *

Section 5.01. Merger, Consolidation, or Sale of Assets. *

Section 5.02. Successor Corporation Substituted. *

ARTICLE 6 DEFAULTS AND REMEDIES *

Section 6.01. Events of Default. *

Section 6.02. Acceleration. *

Section 6.03. Other Remedies. *

Section 6.04. Waiver of Existing Defaults. *

Section 6.05. Control by Majority. *

Section 6.06. Limitation on Suits. *

Section 6.07. Rights of Holders of Notes to Receive Payment. *

Section 6.08. Collection Suit by Trustee. *

Section 6.09. Trustee May File Proofs of Claim. *

Section 6.10. Priorities. *

Section 6.11. Undertaking for Costs. *

ARTICLE 7 TRUSTEE *

Section 7.01. Duties of Trustee. *

Section 7.02. Rights of Trustee. *

Section 7.03. Individual Rights of Trustee. *

Section 7.04. Trustee's Disclaimer. *

Section 7.05. Notice of Defaults. *

Section 7.06. Reports by Trustee to Holders of the Notes. *

Section 7.07. Compensation and Indemnity. *

Section 7.08. Replacement of Trustee. *

Section 7.09. Successor Trustee by Merger, etc. *

Section 7.10. Eligibility; Disqualification. *

Section 7.11. Preferential Collection of Claims Against the Issuers. *

ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE *

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance. *

Section 8.02. Legal Defeasance and Discharge. *

Section 8.03. Covenant Defeasance. *

Section 8.04. Conditions to Legal or Covenant Defeasance. *

Section 8.05. Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions. *

Section 8.06. Repayment to Issuers. *

Section 8.07. Reinstatement. *

ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER *

Section 9.01. Without Consent of Holders of Notes. *

Section 9.02. With Consent of Holders of Notes. *

Section 9.03. Compliance with Trust Indenture Act. *

Section 9.04. Revocation and Effect of Consents. *

Section 9.05. Notation on or Exchange of Notes. *

Section 9.06. Trustee to Sign Amendments, etc. *

ARTICLE 10 MISCELLANEOUS *

Section 10.01. Trust Indenture Act Controls. *

Section 10.02. Notices. *

Section 10.03. Communication by Holders of Notes with Other Holders of Notes. *

Section 10.04. Certificate and Opinion as to Conditions Precedent. *

Section 10.05. Statements Required in Certificate or Opinion. *

Section 10.06. Rules by Trustee and Agents. *

Section 10.07. No Personal Liability of Directors, Officers, Employees, Members
and Stockholders. *

Section 10.08. Governing Law. *

Section 10.09. No Adverse Interpretation of Other Agreements. *

Section 10.10. Successors. *

Section 10.11. Severability. *

Section 10.12. Counterpart Originals. *

Section 10.13. Table of Contents, Headings, etc. *

ARTICLE 11 SATISFACTION AND DISCHARGE *

Section 11.01. Satisfaction and Discharge of Indenture. *

Section 11.02. Application of Trust Money. *




--------------------------------------------------------------------------------




INDENTURE dated as of September 23, 2003 among CCH II, LLC, a Delaware limited
liability company (as further defined below, the "Company"), CCH II Capital
Corp., a Delaware corporation (as further defined below, "Capital Corp" and
together with the Company, the "Issuers"), and Wells Fargo Bank, National
Association, as trustee (the "Trustee").

The Issuers and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders of the Notes:

ARTICLE 1



DEFINITIONS AND INCORPORATION BY REFERENCE



Section 1.01 Definitions.

"Acquired Debt" means, with respect to any specified Person:

Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, whether or
not such Indebtedness is incurred in connection with, or in contemplation of,
such other Person merging with or into, or becoming a Subsidiary of, such
specified Person; and

Indebtedness secured by a Lien encumbering any asset acquired by such specified
Person.

"Additional Notes" means the Issuers' 10.25% Senior Notes due 2010 issued under
this Indenture in addition to the Original Notes (other than any Notes issued in
respect of Original Notes pursuant to Section 2.06, 2.07, 2.10, 3.06, 3.09, 4.16
or 9.05).

"Affiliate" of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, "control,"
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person shall be deemed to be control. For purposes of this
definition, the terms "controlling, "controlled by" and "under common control
with" shall have correlative meanings.

"Agent" means any Registrar or Paying Agent.

"Applicable Procedures" means, with respect to any transfer or transaction
involving a Global Note or beneficial interest therein, the rules and procedures
of the Depositary, Euroclear and Clearstream, in each case to the extent
applicable to such transaction and as in effect from time to time.

"Asset Acquisition" means (a) an Investment by the Company or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary of the Company or any of its Restricted
Subsidiaries or shall be merged with or into the Company or any of its
Restricted Subsidiaries, or (b) the acquisition by the Company or any of its
Restricted Subsidiaries of the assets of any Person which constitute all or
substantially all of the assets of such Person, any division or line of business
of such Person or any other properties or assets of such Person other than in
the ordinary course of business.

"Asset Sale" means:

the sale, lease, conveyance or other disposition of any assets or rights, other
than sales of inventory in the ordinary course of the Cable Related Business
consistent with applicable past practices; provided that the sale, conveyance or
other disposition of all or substantially all of the assets of the Company and
its Subsidiaries, taken as a whole, shall be governed by Section 4.16 and/or
Section 5.01 and not by the provisions of Section 4.11; and

the issuance of Equity Interests by any Restricted Subsidiary of the Company or
the sale of Equity Interests in any Restricted Subsidiary of the Company.

Notwithstanding the preceding, the following items shall not be deemed to be
Asset Sales:

any single transaction or series of related transactions that: (a) involves
assets having a fair market value of less than $100 million; or (b) results in
net proceeds to the Company and its Restricted Subsidiaries of less than $100
million;

a transfer of assets between or among the Company and its Restricted
Subsidiaries;

an issuance of Equity Interests by a Restricted Subsidiary of the Company to the
Company or to another Wholly Owned Restricted Subsidiary of the Company;

any Restricted Payment that is permitted by Section 4.07, any Restricted
Investment that is permitted by Section 4.08 or a Permitted Investment;

the incurrence of Liens not prohibited by this Indenture and the disposition of
assets related to such Liens by the secured party pursuant to a foreclosure; and

any disposition of cash or Cash Equivalents.

"Attributable Debt" in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessee, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

"Bankruptcy Law" means Title 11, U.S. Code or any similar Federal or state law
of any jurisdiction relating to bankruptcy, insolvency, winding up, liquidation,
reorganization or relief of debtors.

"Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular "person" (as such term is used in Section 13(d)(3)
of the Exchange Act), such "person" shall be deemed to have beneficial ownership
of all securities that such "person" has the right to acquire, whether such
right is currently exercisable or is exercisable only upon the occurrence of a
subsequent condition.

"Board of Directors" means the board of directors or comparable governing body
of CCI or the Company, as the case may be, in either case as constituted as of
the date of any determination required to be made, or action required to be
taken, pursuant to this Indenture.

"Business Day" means any day other than a Legal Holiday.

"Cable Related Business" means the business of owning cable television systems
and businesses ancillary, complementary and related thereto.

"Capital Corp" means CCH II Capital Corp., a Delaware corporation, and any
successor in interest thereto.

"Capital Lease Obligation" means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

"Capital Stock" means:

in the case of a corporation, corporate stock;

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

any other interest (other than any debt obligation) or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

"Capital Stock Sale Proceeds" means the aggregate net cash proceeds (including
the fair market value of the non-cash proceeds, as determined by an independent
appraisal firm) received by the Company from and after the Issue Date, in each
case

(x) as a contribution to the common equity capital or from the issue or sale of
Equity Interests (other than Disqualified Stock and other than issuances or
sales to a Subsidiary of the Company) of the Company from and after the Issue
Date, or

(y) from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company).

"Cash Equivalents" means:

United States dollars;

securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition;

certificates of deposit and eurodollar time deposits with maturities of twelve
months or less from the date of acquisition, bankers' acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having combined capital and surplus in excess
of $500 million and a Thompson Bank Watch Rating at the time of acquisition of
"B" or better;

repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause (3)
above;

commercial paper having a rating at the time of acquisition of at least "P-1"
from Moody's or at least "A-1" from S&P and in each case maturing within twelve
months after the date of acquisition;

corporate debt obligations maturing within twelve months after the date of
acquisition thereof, rated at the time of acquisition at least "Aaa" or "P-1" by
Moody's or "AAA" or "A-1" by S&P;

auction-rate Preferred Stocks of any corporation maturing not later than 45 days
after the date of acquisition thereof, rated at the time of acquisition at least
"Aaa" by Moody's or "AAA" by S&P;

securities issued by any state, commonwealth or territory of the United States,
or by any political subdivision or taxing authority thereof, maturing not later
than six months after the date of acquisition thereof, rated at the time of
acquisition at least "A" by Moody's or S&P; and

money market or mutual funds at least 90% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (8) of this
definition.

"CCH I" means CCH I, LLC, a Delaware limited liability company, and any
successor Person thereto.

"CCI" means Charter Communications, Inc., a Delaware corporation, and any
successor Person thereto.

"CCI Indentures" means, collectively, the indentures entered into by CCI with
respect to its 5.75% Convertible Senior Notes due 2005, its 4.75% Convertible
Senior Notes due 2006 and any indentures, note purchase agreements or similar
documents entered into by CCI for the purpose of incurring Indebtedness in
exchange for, or the proceeds of which are used to refinance, any of the
Indebtedness described above, in each case, together with all instruments and
other agreements entered into by CCI in connection therewith, as any of the
foregoing may be refinanced, replaced, amended, supplemented or otherwise
modified from time to time.

"Change of Control" means the occurrence of any of the following:

the sale, transfer, conveyance or other disposition (other than by way of merger
or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, taken as a
whole, or of a Parent and its Subsidiaries, taken as a whole, to any "person"
(as such term is used in Section 13(d)(3) of the Exchange Act) other than Paul
G. Allen or a Related Party;

the adoption of a plan relating to the liquidation or dissolution of the Company
or a Parent (except a liquidation of any Parent into any other Parent);

the consummation of any transaction, including, without limitation, any merger
or consolidation, the result of which is that any "person" (as defined above)
other than Paul G. Allen and Related Parties becomes the Beneficial Owner,
directly or indirectly, of more than 35% of the Voting Stock of the Company or a
Parent, measured by voting power rather than the number of shares, unless Paul
G. Allen or a Related Party Beneficially Owns, directly or indirectly, a greater
percentage of Voting Stock of the Company or such Parent, as the case may be,
measured by voting power rather than the number of shares, than such person;

after the Issue Date, the first day on which a majority of the members of the
board of directors of the Company or the board of directors of a Parent are not
Continuing Directors;

the Company or a Parent consolidates with, or merges with or into, any Person,
or any Person consolidates with, or merges with or into, the Company or a
Parent, in any such event pursuant to a transaction in which any of the
outstanding Voting Stock of the Company or such Parent is converted into or
exchanged for cash, securities or other property, other than any such
transaction where the Voting Stock of the Company or such Parent outstanding
immediately prior to such transaction is converted into or exchanged for Voting
Stock (other than Disqualified Stock) of the surviving or transferee Person
constituting a majority of the outstanding shares of such Voting Stock of such
surviving or transferee Person immediately after giving effect to such issuance;
or

(i) Charter Communications Holding Company, LLC shall cease to own beneficially,
directly or indirectly, 100% of the Capital Stock of Charter Holdings and (ii)
Charter Holdings shall cease to own beneficially, directly or indirectly, 100%
of the Capital Stock of the Company.

"Charter Holdings" means Charter Communications Holdings, LLC, a Delaware
limited liability company, and any successor Person thereto.

"Charter Holdings Indentures" means, collectively (a) the indentures entered
into by Charter Holdings and Charter Communications Holdings Capital Corporation
in connection with the issuance of each 8.250% Senior Notes Due 2007 dated March
1999, 8.625% Senior Notes Due 2009 dated March 1999, 9.920% Senior Discount
Notes Due 2011 dated March 1999, 10.000% Senior Notes Due 2009 dated January
2000, 10.250% Senior Notes Due 2010 dated January 2000, 11.750% Senior Discount
Notes Due 2010 dated January 2000, 10.750% Senior Notes Due 2009 dated January
2001, 11.125% Senior Notes Due 2011 dated January 2001, 13.500% Senior Discount
Notes Due 2011 dated January 2001, 9.625% Senior Notes Due 2009 dated May 2001,
10.000% Senior Notes Due 2011 dated May 2001, 11.750% Senior Discount Notes Due
2011 dated May 2001, 9.625% Senior Notes Due 2009 dated January 2002, 10.000%
Senior Notes Due 2011 dated January 2002, and 11.750% Senior Discount Notes Due
2011 dated January 2002, and (b) any indentures, note purchase agreements or
similar documents entered into by Charter Holdings and/or Charter Communications
Holdings Capital Corporation on or after the Issue Date for the purpose of
incurring Indebtedness in exchange for, or proceeds of which are used to
refinance, any of the Indebtedness described in the foregoing clause (a), in
each case, together with all instruments and other agreements entered into by
Charter Holdings or Charter Communications Holdings Capital Corporation in
connection therewith, as the same may be refinanced, replaced, amended,
supplemented or otherwise modified from time to time.

"Charter Refinancing Subsidiary" means CCH I or any directly or indirectly
wholly owned Subsidiary (and any related corporate co-obligor if such Subsidiary
is a limited liability company or other association not taxed as a corporation)
of CCI or Charter Communications Holding Company, LLC, which becomes a Parent.

"Charter Refinancing Indebtedness" means any Indebtedness of a Charter
Refinancing Subsidiary issued in exchange for, or the net proceeds of which are
used within 90 days after the date of issuance thereof to extend, refinance,
renew, replace, defease, purchase, acquire or refund (including successive
extensions, refinancings, renewals, replacements, defeasances, purchases,
acquisitions or refunds), Indebtedness initially incurred under any one or more
of the Charter Holdings Indentures, the CCI Indentures or this Indenture;
provided that:

the principal amount (or accreted value, if applicable) of such Charter
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable) plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased, purchased,
acquired or refunded (plus the amount of reasonable fees, commissions and
expenses incurred in connection therewith); and

such Charter Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

"Clearstream" means Clearstream Banking, société anonyme (formerly Cedelbank).

"Commission" or "SEC" means the Securities and Exchange Commission.

"Company" means CCH II, LLC, a Delaware limited liability company, and any
successor Person thereto.

"Consolidated EBITDA" means with respect to any Person, for any period, the net
income of such Person and its Restricted Subsidiaries for such period plus, to
the extent such amount was deducted in calculating such net income:

Consolidated Interest Expense;

income taxes;

depreciation expense;

amortization expense;

all other non-cash items, extraordinary items, nonrecurring and unusual items
and the cumulative effects of changes in accounting principles reducing such net
income, less all non-cash items, extraordinary items, nonrecurring and unusual
items and cumulative effects of changes in accounting principles increasing such
net income, all as determined on a consolidated basis for such Person and its
Restricted Subsidiaries in conformity with GAAP; and

amounts actually paid during such period pursuant to a deferred compensation
plan; and

for purposes of Section 4.10 only, Management Fees;

provided, that Consolidated EBITDA shall not include:

(x) the net income (or net loss) of any Person that is not a Restricted
Subsidiary ("Other Person"), except (i) with respect to net income, to the
extent of the amount of dividends or other distributions actually paid to such
Person or any of its Restricted Subsidiaries by such Other Person during such
period and (ii) with respect to net losses, to the extent of the amount of
investments made by such Person or any Restricted Subsidiary of such Person in
such Other Person during such period;

(y) solely for the purposes of calculating the amount of Restricted Payments
that may be made pursuant to clause (3) of Section 4.07 (and in such case,
except to the extent includable pursuant to clause (x) above), the net income
(or net loss) of any Other Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with such Person or any
Restricted Subsidiaries or all or substantially all of the property and assets
of such Other Person are acquired by such Person or any of its Restricted
Subsidiaries; and

(z) the net income of any Restricted Subsidiary of the Company to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such net income is not at the time permitted by the
operation of the terms of such Restricted Subsidiary's charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Restricted Subsidiary (other than any agreement or instrument
evidencing Indebtedness or Preferred Stock (i) outstanding on the Issue Date, or
(ii) incurred or issued thereafter in compliance with Section 4.10, provided
that (a) the terms of any such agreement or instrument restricting the
declaration and payment of dividends or similar distributions apply only in the
event of a default with respect to a financial covenant or a covenant relating
to payment (beyond any applicable period of grace) contained in such agreement
or instrument, (b) such terms are determined by such Person to be customary in
comparable financings and (c) such restrictions are determined by the Company
not to materially affect the Issuers' ability to make principal or interest
payments on the Notes when due).

"Consolidated Indebtedness" means, with respect to any Person as of any date of
determination, the sum, without duplication, of:

the total amount of outstanding Indebtedness of such Person and its Restricted
Subsidiaries, plus

the total amount of Indebtedness of any other Person that has been Guaranteed by
the referent Person or one or more of its Restricted Subsidiaries, plus

the aggregate liquidation value of all Disqualified Stock of such Person and all
Preferred Stock of Restricted Subsidiaries of such Person, in each case,
determined on a consolidated basis in accordance with GAAP.

"Consolidated Interest Expense" means, with respect to any Person for any
period, without duplication, the sum of:

the consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, whether paid or accrued (including, without limitation,
amortization or original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments associated with Capital Lease Obligations, commissions,
discounts and other fees and charges incurred in respect of letter of credit or
bankers' acceptance financings, and net payments (if any) pursuant to Hedging
Obligations); and

the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period; and

any interest expense on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries (whether or not such
Guarantee or Lien is called upon);

excluding, however, any amount of such interest of any Restricted Subsidiary of
the referent Person if the net income of such Restricted Subsidiary is excluded
in the calculation of Consolidated EBITDA pursuant to clause (z) of the
definition thereof (but only in the same proportion as the net income of such
Restricted Subsidiary is excluded from the calculation of Consolidated EBITDA
pursuant to clause (z) of the definition thereof) in each case, on a
consolidated basis and in accordance with GAAP.

"Continuing Directors" means, as of any date of determination, any member of the
Board of Directors of CCI who:

was a member of the Board of Directors of CCI on the Issue Date; or

was nominated for election or elected to the Board of Directors of CCI with the
approval of a majority of the Continuing Directors who were members of the Board
of Directors of CCI at the time of such nomination or election or whose election
or appointment was previously so approved.

"Corporate Trust Office of the Trustee" shall be at the address of the Trustee
specified in Section 10.02 or such other address as to which the Trustee may
give notice to the Issuers.

"Credit Facilities" means, with respect to the Company and/or its Restricted
Subsidiaries, one or more debt facilities or commercial paper facilities
(including the Vulcan Backstop Facility), in each case with banks or other
lenders (other than a Parent of the Issuers, but including the lenders under the
Vulcan Backstop Facility) providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables) or letters of credit, in each case, as amended, restated, modified,
renewed, refunded, replaced or refinanced in whole or in part from time to time.

"Default" means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

"Definitive Note" means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06, substantially in the form of
Exhibit A hereto, except that such Note shall not bear the Global Note Legend
and shall not have the "Schedule of Exchanges of Interests in the Global Note"
attached thereto.

"Depositary" means, with respect to the Global Notes, the Person specified in
Section 2.03 as the Depositary with respect to the Notes, and any and all
successors thereto appointed as depositary hereunder and having become such
pursuant to the applicable provision of this Indenture.

"Disposition" means, with respect to any Person, any merger, consolidation or
other business combination involving such Person (whether or not such Person is
the surviving Person) or the sale, assignment, transfer, lease or conveyance or
other disposition of all or substantially all of such Person's assets or Capital
Stock.

"Disqualified Stock" means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is 91 days after the date on
which the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.07.

"Equity Interests" means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

"Equity Offering" means any private or underwritten public offering of Qualified
Capital Stock of the Company or a Parent of which the gross proceeds to the
Company or received by the Company as a capital contribution from such Parent,
as the case may be, are at least $25 million.

"Euroclear" means Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear system.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Exchange Notes" means the Issuers' 10.25% Senior Notes due 2010, containing
terms substantially identical to the Initial Notes or any Initial Additional
Notes (except that (i) such Exchange Notes shall not contain terms with respect
to transfer restrictions and shall be registered under the Securities Act and
(ii) certain provisions relating to an increase in the stated rate of interest
thereon shall be eliminated), that are issued and exchanged for (a) the Initial
Notes, as provided for in the Registration Rights Agreement relating to such
Initial Notes and this Indenture or (b) such Initial Additional Notes, as may be
provided in any Registration Rights Agreement relating to such Initial
Additional Notes and this Indenture (including any amendment or supplement
thereto).

"Exchange Offer" means an offer to exchange Initial Notes or Initial Additional
Notes, if any, for Exchange Notes pursuant to a Registration Rights Agreement.

"Exchange Offer Registration Statement" means a registration statement relating
to an Exchange Offer as may be provided in any Registration Rights Agreement.

"Existing Indebtedness" means Indebtedness of the Company and its Restricted
Subsidiaries in existence on the Issue Date, until such amounts are repaid.

"GAAP" means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.

"Global Note Legend" means the legend set forth in Section 2.06(g)(ii), which is
required to be placed on all Global Notes issued under this Indenture.

"Global Notes" means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes.

"Government Securities" means direct obligations of, or obligations guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

"Guarantee" or "guarantee" means a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness, measured as the lesser of the
aggregate outstanding amount of the Indebtedness so guaranteed and the face
amount of the guarantee.

"Hedging Obligations" means, with respect to any Person, the obligations of such
Person under:

interest rate swap agreements, interest rate cap agreements and interest rate
collar agreements;

interest rate option agreements, foreign currency exchange agreements, foreign
currency swap agreements; and

other agreements or arrangements designed to protect such Person against
fluctuations in interest and currency exchange rates.

"Helicon Preferred Stock" means the preferred limited liability company interest
of Charter-Helicon LLC with an aggregate liquidation value of $25 million.

"Holder" means a holder of the Notes.

"Indebtedness" means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent:

in respect of borrowed money;

evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

in respect of banker's acceptances;

representing Capital Lease Obligations;

in respect of the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; or

representing the notional amount of any Hedging Obligations,

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
"Indebtedness" includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the guarantee
by such Person of any indebtedness of any other Person.

The amount of any Indebtedness outstanding as of any date shall be:

the accreted value thereof, in the case of any Indebtedness issued with original
issue discount; and

the principal amount thereof, together with any interest thereon that is more
than 30 days past due, in the case of any other Indebtedness.

"Indenture" means this Indenture, as amended or supplemented from time to time.

"Indirect Participant" means a Person who holds a beneficial interest in a
Global Note through a Participant.

"Initial Additional Notes" means Additional Notes issued in an offering not
registered under the Securities Act.

"Initial Notes" means the Issuers' 10.25% Senior Notes due 2010, issued on the
Issue Date (and any Notes issued in respect thereof pursuant to Section 2.06,
2.07, 2.10, 3.06, 3.09, 4.16 or 9.05).

"Institutional Accredited Investor" means an institution that is an "accredited
investor" as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act
that is not also a QIB.

"Investment Grade Rating" means a rating equal to or higher than Baa3 (or the
equivalent) by Moody's and BBB- (or the equivalent) by S&P.

"Investments" means, with respect to any Person, all investments by such Person
in other Persons, including Affiliates, in the forms of direct or indirect loans
(including guarantees of Indebtedness or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business) and purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

"Issue Date" means September 23, 2003.

"Issuers" has the meaning assigned to it in the preamble to this Indenture.

"Legal Holiday" means a Saturday, a Sunday or a day on which banking
institutions in The City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.

"Letter of Transmittal" means the letter of transmittal to be prepared by the
Issuers and sent to all Holders of the Initial Notes or any Initial Additional
Notes for use by such Holders in connection with any Exchange Offer.

"Leverage Ratio" means, as to the Company, as of any date, the ratio of:

the Consolidated Indebtedness of the Company on such date to

the aggregate amount of Consolidated EBITDA for the Company for the most
recently ended fiscal quarter for which internal financial statements are
available multiplied by four (the "Reference Period").

In addition to the foregoing, for purposes of this definition, "Consolidated
EBITDA" shall be calculated on a pro forma basis after giving effect to

the issuance of the Notes;

the incurrence of the Indebtedness or the issuance of the Disqualified Stock or
Preferred Stock of a Restricted Subsidiary (and the application of the proceeds
therefrom) giving rise to the need to make such calculation and any incurrence
or issuance (and the application of the proceeds therefrom) or repayment of
other Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary, other than the incurrence or repayment of Indebtedness for ordinary
working capital purposes, at any time subsequent to the beginning of the
Reference Period and on or prior to the date of determination, as if such
incurrence (and the application of the proceeds thereof), or the repayment, as
the case may be, occurred on the first day of the Reference Period; and

any Dispositions or Asset Acquisitions (including, without limitation, any Asset
Acquisition giving rise to the need to make such calculation as a result of such
Person or one of its Restricted Subsidiaries (including any person that becomes
a Restricted Subsidiary as a result of such Asset Acquisition) incurring,
assuming or otherwise becoming liable for or issuing Indebtedness, Disqualified
Stock or Preferred Stock) made on or subsequent to the first day of the
Reference Period and on or prior to the date of determination, as if such
Disposition or Asset Acquisition (including the incurrence, assumption or
liability for any such Indebtedness, Disqualified Stock or Preferred Stock and
also including any Consolidated EBITDA associated with such Asset Acquisition,
including any cost savings adjustments in compliance with Regulation S-X
promulgated by the Commission) had occurred on the first day of the Reference
Period.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.

"Management Fees" means the fees payable to CCI pursuant to the management and
mutual services agreements between any Parent of the Company and Charter
Communications Operating, LLC and between any Parent of the Company and other
Restricted Subsidiaries of the Company and pursuant to the limited liability
company agreements of certain Restricted Subsidiaries as such management, mutual
services or limited liability company agreements exist on the Issue Date (or, if
later, on the date any new Restricted Subsidiary is acquired or created),
including any amendment or replacement thereof, provided, that any such new
agreements or amendments or replacements of existing agreements is not more
disadvantageous to the holders of the Notes in any material respect than such
management agreements existing on the Issue Date and further provided, that such
new, amended or replacement management agreements do not provide for percentage
fees, taken together with fees under existing agreements, any higher than 3.5%
of CCI's consolidated total revenues for the applicable payment period.

"Moody's" means Moody's Investors Service, Inc. or any successor to the rating
agency business thereof.

"Net Proceeds" means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result thereof or taxes paid or payable as a result thereof (including amounts
distributable in respect of owners', partners' or members' tax liabilities
resulting from such sale), in each case after taking into account any available
tax credits or deductions and any tax sharing arrangements and amounts required
to be applied to the repayment of Indebtedness.

"Non-Recourse Debt" means Indebtedness:

as to which neither the Company nor any of its Restricted Subsidiaries
(a) provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender;

no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
(other than the Notes) of the Company or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and

as to which the lenders have been notified in writing that they will not have
any recourse to the Capital Stock or assets of the Company or any of its
Restricted Subsidiaries.

"Non-U.S. Person" means a Person who is not a U.S. Person.

"Note" or "Notes" means the Initial Notes, any Additional Notes and the Exchange
Notes.

"Obligations" means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

"Officer" means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.

"Officers' Certificate" means a certificate signed on behalf of the Company or
Capital Corp, as the case may be, by two Officers of the Company or Capital
Corp, as the case may be, one of whom must be the principal executive officer,
the chief financial officer or the treasurer of the Company or Capital Corp, as
the case may be, that meets the requirements of Section 10.05.

"Opinion of Counsel" means an opinion from legal counsel that meets the
requirements of Section 10.05. The counsel may be an employee of or counsel to
the Company or any Subsidiary of the Company.

"Original Notes" means the Initial Notes and any Exchange Notes issued in
exchange therefor.

"Parent" means CCH I, Charter Holdings, Charter Communications Holding Company,
LLC, CCI and/or any direct or indirect Subsidiary of the foregoing 100% of the
Capital Stock of which is owned directly or indirectly by one or more of the
foregoing Persons, as applicable, and that directly or indirectly beneficially
owns 100% of the Capital Stock of the Company, and any successor Person to any
of the foregoing.

"Participant" means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

"Permitted Investments" means:

any Investment by the Company in a Restricted Subsidiary of the Company, or any
Investment by a Restricted Subsidiary of the Company in the Company or in
another Restricted Subsidiary of the Company;

any Investment in Cash Equivalents;

any Investment by the Company or any of its Restricted Subsidiaries in a Person,
if as a result of such Investment:

such Person becomes a Restricted Subsidiary of the Company; or

such Person is merged, consolidated or amalgamated with or into, or transfers or
conveys substantially all of its assets to, or is liquidated into, the Company
or a Restricted Subsidiary of the Company;

any Investment made as a result of the receipt of non-cash consideration from an
Asset Sale that was made pursuant to and in compliance with Section 4.11;

any Investment made out of the net cash proceeds of the issue and sale from and
after the Issue Date (other than to a Subsidiary of the Company) of Equity
Interests (other than Disqualified Stock) of the Company to the extent that such
net cash proceeds have not been applied to make a Restricted Payment or to
effect other transactions pursuant to Section 4.07 hereof;

other Investments in any Person (other than any Parent) having an aggregate fair
market value, when taken together with all other Investments in any Person made
by the Company and its Restricted Subsidiaries (without duplication) pursuant to
this clause (6) from and after the Issue Date, not to exceed $750 million
(initially measured on the date each such Investment was made and without giving
effect to subsequent changes in value, but reducing the amount outstanding by
the aggregate amount of principal, interest, dividends , distributions,
repayments, proceeds or other value otherwise returned or recovered in respect
of any such Investment, but not to exceed the initial amount of such Investment)
at any one time outstanding; and

Investments in customers and suppliers in the ordinary course of business which
either (A) generate accounts receivable or (B) are accepted in settlement of
bona fide disputes; and

Investments resulting from the Private Exchanges.

"Permitted Liens" means:

Liens on the assets of the Company and its Restricted Subsidiaries securing
Indebtedness and other Obligations under any of the Credit Facilities;

Liens in favor of the Company;

Liens on property of a Person existing at the time such Person is merged with or
into or consolidated with the Company or a Restricted Subsidiary thereof;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or a Restricted Subsidiary
thereof;

Liens on property existing at the time of acquisition thereof by the Company or
its Restricted Subsidiaries; provided that such Liens were in existence prior to
the contemplation of such acquisition;

Liens to secure the performance of statutory obligations, surety or appeal
bonds, performance bonds or other obligations of a like nature incurred in the
ordinary course of business;

purchase money mortgages or other purchase money Liens (including, without
limitation, any Capital Lease Obligations) incurred by the Company or its
Restricted Subsidiaries upon any fixed or capital assets acquired on or after
the Issue Date or purchase money mortgages (including without limitation Capital
Lease Obligations) on any such assets, whether or not assumed, existing at the
time of acquisition of such assets, whether or not assumed, so long as

such mortgage or Lien does not extend to or cover any of the assets of the
Company or any of its Restricted Subsidiaries, except the asset so developed,
constructed, or acquired, and directly related assets such as enhancements and
modifications thereto, substitutions, replacements, proceeds (including
insurance proceeds), products, rents and profits thereof, and

such mortgage or Lien secures the obligation to pay all or a portion of the
purchase price of such asset, interest thereon and other charges, costs and
expenses (including, without limitation, the cost of design, development,
construction, acquisition, transportation, installation, improvement, and
migration) and is incurred in connection therewith (or the obligation under such
Capital Lease Obligation) only;

Liens existing on the Issue Date (other than in connection with the Credit
Facilities) and replacement Liens therefor that do not encumber additional
property;

Liens for taxes, assessments or governmental charges or claims that are not yet
delinquent or that are being contested in good faith by appropriate proceedings
promptly instituted and diligently concluded; provided that any reserve or other
appropriate provision as shall be required in conformity with GAAP shall have
been made therefor;

statutory and common law Liens of landlords and carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts not yet delinquent
or being contested in good faith by appropriate legal proceedings promptly
instituted and diligently conducted and for which a reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made;

Liens incurred or deposits made in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security;

Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory or regulatory obligation, bankers' acceptance, surety and
appeal bonds, government contracts, performance and return-of-money bonds and
other obligations of a similar nature incurred in the ordinary course of
business (exclusive of obligations for the payment of borrowed money);

easements, rights-of-way, municipal and zoning ordinances and similar charges,
encumbrances, title defects or other irregularities that do not materially
interfere with the ordinary course of business of the Company or any of its
Restricted Subsidiaries;

Liens of franchisors or other regulatory bodies arising in the ordinary course
of business;

Liens arising from filing Uniform Commercial Code financing statements regarding
leases or other Uniform Commercial Code financing statements for precautionary
purposes relating to arrangements not constituting Indebtedness;

Liens arising from the rendering of a final judgment or order against the
Company or any of its Restricted Subsidiaries that does not give rise to an
Event of Default;

Liens securing reimbursement obligations with respect to letters of credit that
encumber documents and other property relating to such letters of credit and the
products and proceeds thereof;

Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Obligations and forward contracts, options, future contracts,
future options or similar agreements or arrangements designed solely to protect
the Company or any of its Restricted Subsidiaries from fluctuations in interest
rates, currencies or the price of commodities;

Liens consisting of any interest or title of licensor in the property subject to
a license;

Liens on the Capital Stock of Unrestricted Subsidiaries;

Liens arising from sales or other transfers of accounts receivable which are
past due or otherwise doubtful of collection in the ordinary course of business;

Liens incurred in the ordinary course of business of the Company and its
Restricted Subsidiaries with respect to obligations which in the aggregate do
not exceed $50 million at any one time outstanding;

Liens in favor of the Trustee arising under the provisions of Section 7.07 of
this Indenture and similar provisions in favor of trustees or other agents or
representatives under indentures or other agreements governing debt instruments
entered into after the date hereof;

Liens in favor of the Trustee for its benefit and the benefit of Holders as
their respective interests appear; and

Liens securing Permitted Refinancing Indebtedness, to the extent that the
Indebtedness being refinanced was secured or was permitted to be secured by such
Liens.

"Permitted Refinancing Indebtedness" means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used, within 60 days after the date of issuance thereof, to extend,
refinance, renew, replace, defease or refund, other Indebtedness of the Company
or any of its Restricted Subsidiaries (other than intercompany Indebtedness);
provided that unless permitted otherwise by this Indenture, no Indebtedness of
any Restricted Subsidiary may be issued in exchange for, nor may the net
proceeds of Indebtedness be used to extend, refinance, renew, replace, defease
or refund, Indebtedness of the direct or indirect parent of such Restricted
Subsidiary; provided, further, that:

the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest and premium, if any, on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded
(plus the amount of reasonable expenses incurred in connection therewith),
except to the extent that any such excess principal amount would be then
permitted to be incurred by other provisions of Section 4.10;

such Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded; and

if the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded is subordinated in right of payment to the Notes, such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and is subordinated in right of payment to, the Notes on terms at least
as favorable to the Holders of Notes as those contained in the documentation
governing the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded.

"Person" means any individual, corporation, partnership, joint venture,
association, limited liability company, joint stock company, trust,
unincorporated organization, government or agency or political subdivision
thereof or any other entity.

"Preferred Stock," as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated) which, by its terms, is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over shares of Capital Stock of any other class of such Person.

"Private Exchanges" means, collectively,

the acquisition by the Company of certain senior notes and senior discount notes
outstanding under the Charter Holdings Indentures, in exchange for Notes,
pursuant to one or more Exchange Agreements dated on or after September 18,
2003, as such agreements may be supplemented, modified, extended or amended from
time to time;

the acquisition by the Company of certain convertible senior notes outstanding
under the CCI Indentures in exchange for Notes, pursuant to one or more Exchange
Agreements dated on or after September 18, 2003, as such agreements may be
supplemented, modified, extended or amended from time to time; and

the distribution, loan or investment of (a) senior notes and senior discount
notes accepted in exchange for Notes as contemplated by clause (1) of this
definition, (B) convertible notes accepted in exchange for Notes as contemplated
by clause (2) of this definition and (c) amounts sufficient to satisfy the
expenses incurred by any Parent in connection therewith (including any required
payment of accrued interest thereon), in each case, directly or indirectly to or
in any Parent.

"Private Placement Legend" means the legend set forth in Section 2.06(g)(i)(a)
to be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

"Productive Assets" means assets (including assets of a referent Person owned
directly or indirectly through ownership of Capital Stock) of a kind used or
useful in the Cable Related Business.

"QIB" means a "qualified institutional buyer" as defined in Rule 144A.

"Qualified Capital Stock" means any Capital Stock that is not Disqualified
Stock.

"Rating Agencies" means Moody's and S&P.

"Registration Rights Agreement" means (a) the Exchange and Registration Rights
Agreement dated as of the Issue Date among the Issuers and the initial
purchasers named therein with respect to the Initial Notes and (b) any
registration rights agreement among the Issuers and the initial purchasers named
therein with respect to any Initial Additional Notes.

"Regulation S" means Regulation S promulgated under the Securities Act.

"Regulation S Global Note" means a global note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in an initial denomination equal
to the outstanding principal amount of the Initial Notes or any Initial
Additional Notes, in each case, initially sold in reliance on Rule 903 of
Regulation S.

"Related Party" means:

the spouse or an immediate family member, estate or heir of Paul G. Allen; or

any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of Paul G. Allen and/or such other Persons
referred to in the immediately preceding clause (1).

"Responsible Officer," when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) with direct responsibility for the administration of this
Indenture and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of his knowledge of
and familiarity with the particular subject.

"Restricted Definitive Note" means a Definitive Note bearing the Private
Placement Legend.

"Restricted Global Note" means a Global Note bearing the Private Placement
Legend.

"Restricted Investment" means an Investment other than a Permitted Investment.

"Restricted Subsidiary" of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

"Rule 144" means Rule 144 promulgated under the Securities Act.

"Rule 144A" means Rule 144A promulgated under the Securities Act.

"Rule 144A Global Note" means a global note substantially in the form of Exhibit
A hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in an initial denomination equal to the
outstanding principal amount of the Initial Notes or any Initial Additional
Notes, in each case initially sold in reliance on Rule 144A.

"Rule 903" means Rule 903 promulgated under the Securities Act.

"Rule 904" means Rule 904 promulgated under the Securities Act.

"S&P" means Standard & Poor's Ratings Service, a division of the McGraw-Hill
Companies, Inc. or any successor to the rating agency business thereof.

"Securities Act" means the Securities Act of 1933, as amended.

"Shelf Registration Statement" means a "shelf" registration statement providing
for the registration and the sale on a continuous or delayed basis of the
Initial Notes or any Initial Additional Notes as may be provided in any
Registration Rights Agreement.

"Significant Subsidiary" means (a) with respect to any Person, any Restricted
Subsidiary of such Person which would be considered a "Significant Subsidiary"
as defined in Rule 1-02(w) of Regulation S-X under the Securities Act and (b) in
addition, with respect to the Company, Capital Corp.

"Special Interest" means special or additional interest in respect of the Notes
that is payable by the Issuers as liquidated damages upon specified registration
defaults pursuant to any Registration Rights Agreement.

"Stated Maturity" means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness on the Issue Date, or, if none, the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

"Subsidiary" means, with respect to any Person:

any corporation, association or other business entity of which at least 50% of
the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person (or a combination thereof) and, in the case of any such entity of which
50% of the total voting power of shares of Capital Stock is so owned or
controlled by such Person or one or more of the other Subsidiaries of such
Person, such Person and its Subsidiaries also have the right to control the
management of such entity pursuant to contract or otherwise; and

any partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).

"Tax" shall mean any tax, duty, levy, impost, assessment or other governmental
charge (including penalties, interest and any other liabilities related
thereto).

"TIA" means the Trust Indenture Act of 1939 (15 U.S.C. ss.ss. 77aaa-77bbbb) as
in effect on the date on which this Indenture is qualified under the TIA;
provided, however, that in the event the Trust Indenture Act of 1939 is amended
after such date, then "TIA" means, to the extent required by such amendment, the
Trust Indenture Act of 1939 as so amended.

"Trustee" means Wells Fargo Bank, National Association until a successor
replaces Wells Fargo Bank, National Association in accordance with the
applicable provisions of this Indenture and thereafter means the successor
serving hereunder.

"Unrestricted Definitive Note" means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

"Unrestricted Global Note" means a permanent global note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the "Schedule of Exchanges of Interests in the Global Note" attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.

"Unrestricted Subsidiary" means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a board resolution, but only to the extent that such Subsidiary:

has no Indebtedness other than Non-Recourse Debt;

is not party to any agreement, contract, arrangement or understanding with the
Company or any Restricted Subsidiary thereof unless the terms of any such
agreement, contract, arrangement or understanding are no less favorable to the
Company or such Restricted Subsidiary than those that might be obtained at the
time from Persons who are not Affiliates of the Company unless such terms
constitute Restricted Investments permitted under Section 4.08, Permitted
Investments, Asset Sales permitted under Section 4.11 or sale and leaseback
transactions permitted under Section 4.12;

is a Person with respect to which neither the Company nor any of its Restricted
Subsidiaries has any direct or indirect obligation (a) to subscribe for
additional Equity Interests or (b) to maintain or preserve such Person's
financial condition or to cause such Person to achieve any specified levels of
operating results;

has not guaranteed or otherwise directly or indirectly provided credit support
for any Indebtedness of the Company or any of its Restricted Subsidiaries;

has at least one director on its board of directors or comparable governing body
that is not a director or executive officer of the Company or any of its
Restricted Subsidiaries, or has at least one executive officer that is not a
director or executive officer of the Company or any of its Restricted
Subsidiaries; and

does not own any Capital Stock of any Restricted Subsidiary of the Company.

Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
shall be evidenced to the Trustee by filing with the Trustee a certified copy of
the board resolution giving effect to such designation and an Officers'
Certificate certifying that such designation complied with the preceding
conditions and was permitted by Section 4.08. If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Indenture and any Indebtedness of such Subsidiary shall be
deemed to be incurred by a Restricted Subsidiary of the Company as of such date
and, if such Indebtedness is not permitted to be incurred as of such date under
Section 4.10, the Company shall be in default of such covenant. The Board of
Directors of the Company may at any time designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that such designation shall be deemed to
be an incurrence of Indebtedness by a Restricted Subsidiary of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation shall only be
permitted if:

such Indebtedness is permitted under Section 4.10 calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period; and

no Default or Event of Default would be in existence immediately following such
designation.

"U.S. Person" means a U.S. person as defined in Rule 902(k) under the Securities
Act.

"Voting Stock" of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors or comparable governing body of such Person.

"Vulcan Backstop Facility" means a credit facility entered into or to be entered
into by and among CCO Holdings, LLC, a Delaware limited liability company, CCI,
Charter Communications Holding Company, LLC, Charter Holdings, CCH I, the
Company and/or one or more other Subsidiaries of the Company and the lenders
party thereto pursuant to a commitment letter dated March 14, 2003 between
Vulcan Inc. and Charter Communications VII, LLC, as amended by an extension
letter dated June 30, 2003, by and between Vulcan Inc., CCO Holdings, LLC and
Charter Communications VII, LLC, as the same may be further amended, extended,
modified, supplemented or replaced from time to time.

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment; by

the then outstanding principal amount of such Indebtedness.

"Wholly Owned Restricted Subsidiary" of any Person means a Restricted Subsidiary
of such Person all of the outstanding common equity interests or other ownership
interests of which (other than directors' qualifying shares) shall at the time
be owned by such Person and/or by one or more Wholly Owned Restricted
Subsidiaries of such Person.

SECTION 1.02 Other Definitions.

Term

Defined in Section

"Affiliate Transaction"

4.13

"Asset Sale Offer"

3.09

"Authentication Order"

2.02

"Change of Control Offer"

4.16

"Change of Control Payment"

4.16

"Change of Control Payment Date"

4.16

"Covenant Defeasance"

8.03

"DTC"

2.03

"Event of Default"

6.01

"Excess Proceeds"

4.11

"incur"

4.10

"Legal Defeasance"

8.02

"Offer Amount"

3.09

"Offer Period"

3.09

"Paying Agent"

2.03

"Payment Default"

6.01

"Permitted Debt"

4.10

"Preferred Stock Financing"

4.10

"Purchase Date"

3.09

"Registrar"

2.03

"Restricted Payments"

4.07

"Subordinated Debt Financing"

4.10

"Subordinated Notes"

4.10

"Subsidiary Guarantee"

4.17

"Suspended Covenants"

4.19

Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

The following TIA terms used in this Indenture have the following meanings:

"indenture securities" means the Notes;

"indenture security Holder" means a Holder of a Note;

"indenture to be qualified" means this Indenture;

"indenture trustee" or "institutional trustee" means the Trustee; and

"obligor" on the Notes means the Issuers and any successor obligor upon the
Notes.

All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04 Rules of Construction.

Unless the context otherwise requires:

a term has the meaning assigned to it;

an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

"or" is not exclusive;

words in the singular include the plural, and in the plural include the
singular;

provisions apply to successive events and transactions;

references to sections of or rules under the Securities Act shall be deemed to
include substitute, replacement of successor sections or rules adopted by the
SEC from time to time;

references to any statute, law, rule or regulation shall be deemed to refer to
the same as from time to time amended and in effect and to any successor
statute, law, rule or regulation; and

references to any contract, agreement or instrument shall mean the same as
amended, modified, supplemented or amended and restated from time to time, in
each case, in accordance with any applicable restrictions contained in this
Indenture.




--------------------------------------------------------------------------------








ARTICLE 2



THE NOTES

Section 2.01 Form and Dating.

General. The Notes and the Trustee's certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in
denominations of $1,000 and integral multiples thereof.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.

Global Notes. Notes issued in global form shall be substantially in the form of
Exhibit A attached hereto (including the Global Note Legend thereon and the
"Schedule of Exchanges of Interests in the Global Note" attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
"Schedule of Exchanges of Interests in the Global Note" attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
therein and each shall provide that it shall represent the aggregate principal
amount of outstanding Notes from time to time endorsed thereon and that the
aggregate principal amount of outstanding Notes represented thereby may from
time to time be reduced or increased, as appropriate, to reflect exchanges and
redemptions. Any endorsement of a Global Note to reflect the amount of any
increase or decrease in the aggregate principal amount of outstanding Notes
represented thereby shall be made by the Trustee or the custodian, at the
direction of the Trustee, in accordance with instructions given by the Holder
thereof as required by Section 2.06.

Euroclear and Clearstream Procedures Applicable. The provisions of the
"Operating Procedures of the Euroclear System" and "Terms and Conditions
Governing Use of Euroclear" and the "General Terms and Conditions of
Clearstream" and "Customer Handbook" of Clearstream (or, in each case,
equivalent documents setting forth the procedures of Euroclear and Clearstream)
shall be applicable to transfers of beneficial interests in the Regulation S
Global Notes that are held by Participants through Euroclear or Clearstream.

Section 2.02 Execution and Authentication.

Two Officers shall sign the Notes for each Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be valid until authenticated by the manual signature (which may
be by facsimile) of the Trustee. The signature shall be conclusive evidence that
the Note has been authenticated under this Indenture.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuers may deliver Notes executed by the Issuers to the Trustee
for authentication; and the Trustee shall authenticate and deliver (i) Initial
Notes for original issue in the aggregate principal amount of $1,601,375,000.00,
(ii) Additional Notes from time to time for original issue in aggregate
principal amount specified by the Issuers and (iii) Exchange Notes from time to
time for issue in exchange for a like principal amount of Initial Notes or
Initial Additional Notes, in each case specified in clauses (i) through (iii)
above, upon a written order of the Issuers signed by an Officer of each of the
Issuers (an "Authentication Order"). Such Authentication Order shall specify the
amount of Notes to be authenticated and the date on which the Notes are to be
authenticated, whether such notes are to be Initial Notes, Additional Notes or
Exchange Notes and whether the Notes are to be issued as one or more Global
Notes and such other information as the Issuers may include or the Trustee may
reasonably request. The aggregate principal amount of Notes which may be
authenticated and delivered under this Indenture is unlimited.

On the Issue Date, the Issuers will issue $1,601,375,000.00 aggregate principal
amount of Initial Notes. Initial Notes and any Initial Additional Notes offered
and sold in reliance on the exemption from registration under the Securities Act
provided by Section 4(2) thereunder or Rule 144A shall be issued as one or more
Rule 144A Global Notes. Initial Notes and any Initial Additional Notes offered
and sold in offshore transactions in reliance on Regulation S shall be issued as
one or more Regulation S Global Notes.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

Section 2.03 Registrar and Paying Agent.

The Issuers shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange ("Registrar") and an office or agency
where Notes may be presented for payment ("Paying Agent"). The Registrar shall
keep a register of the Notes and of their transfer and exchange. The Issuers may
appoint one or more co-registrars and one or more additional paying agents. The
term "Registrar" includes any co-registrar and the term "Paying Agent" includes
any additional paying agent. The Issuers may change any Paying Agent or
Registrar without notice to any Holder. The Issuers shall notify the Trustee in
writing of the name and address of any Agent not a party to this Indenture. If
the Issuers fail to appoint or maintain another entity as Registrar or Paying
Agent, the Trustee shall act as such. The Company or any of its Subsidiaries may
act as Paying Agent or Registrar.

The Issuers initially appoint The Depository Trust Company ("DTC") to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04 Paying Agent to Hold Money in Trust.

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee of any
default by the Issuers in making any such payment. While any such default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee. The Issuers at any time may require a Paying Agent to pay all money
held by it to the Trustee. Upon payment over to the Trustee, the Paying Agent
(if other than the Company or a Subsidiary) shall have no further liability for
the money. If the Company or a Subsidiary acts as Paying Agent, it shall
segregate and hold in a separate trust fund for the benefit of the Holders all
money held by it as Paying Agent. Upon any bankruptcy or reorganization
proceedings relating to the Issuers, the Trustee shall serve as Paying Agent for
the Notes.

Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with TIA ss. 312(a). If the Trustee is not the Registrar,
the Issuers shall furnish to the Trustee at least seven Business Days before
each interest payment date and at such other times as the Trustee may request in
writing, a list in such form and as of such date as the Trustee may reasonably
require of the names and addresses of the Holders of Notes and the Issuers shall
otherwise comply with TIA ss. 312(a).

Section 2.06 Transfer and Exchange.

Transfer and Exchange of Global Notes. A Global Note may not be transferred as a
whole except by the Depositary to a nominee of the Depositary, by a nominee of
the Depositary to the Depositary or to another nominee of the Depositary, or by
the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. All Global Notes shall be exchanged by the Issuers
for Definitive Notes if:

the Issuers deliver to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary; or

the Issuers in their sole discretion determine that the Global Notes (in whole
but not in part) should be exchanged for Definitive Notes and deliver a written
notice to such effect to the Trustee; or

there shall have occurred and be continuing a Default or Event of Default with
respect to the Notes.

Upon the occurrence of any of the preceding events in (i), (ii) or (iii) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10, shall be authenticated
and delivered in the form of, and shall be, a Global Note. A Global Note may not
be exchanged for another Note other than as provided in this Section 2.06(a);
however, beneficial interests in a Global Note may be transferred and exchanged
as provided in Section 2.06(b), (c) or (f).

Transfer and Exchange of Beneficial Interests in the Global Notes. The transfer
and exchange of beneficial interests in the Global Notes shall be effected
through the Depositary, in accordance with the provisions of this Indenture and
the Applicable Procedures. Beneficial interests in the Restricted Global Notes
shall be subject to restrictions on transfer comparable to those set forth
herein to the extent required by the Securities Act. Prior to the expiration of
the 40-day distribution compliance period set forth in Regulation S, beneficial
interests in any Regulation S Global Notes may be held only through Euroclear or
Clearstream unless transferred in accordance with Section 2.06(b)(iii)(a).
Transfers of beneficial interests in the Global Notes also shall require
compliance with either subparagraph (i) or (ii) below, as applicable, as well as
one or more of the other following subparagraphs, as applicable:

Transfer of Beneficial Interests in the Same Global Note. Beneficial interests
in any Restricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in the same Restricted Global Note
in accordance with the transfer restrictions set forth in the Private Placement
Legend. Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note. No written orders or instructions shall be required to
be delivered to the Registrar to effect the transfers described in this
Section 2.06(b)(i).

All Other Transfers and Exchanges of Beneficial Interests in Global Notes. In
connection with all transfers and exchanges of beneficial interests that are not
subject to Section 2.06(b)(i) above, the transferor of such beneficial interest
must deliver to the Registrar either:

a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to credit or cause to be credited a beneficial interest in another Global Note
in an amount equal to the beneficial interest to be transferred or exchanged;
and

instructions given in accordance with the Applicable Procedures containing
information regarding the Participant account to be credited with such increase;
or

a written order from a Participant or an Indirect Participant given to the
Depositary in accordance with the Applicable Procedures directing the Depositary
to cause to be issued a Definitive Note in an amount equal to the beneficial
interest to be transferred or exchanged; and

instructions given by the Depositary to the Registrar containing information
regarding the Person in whose name such Definitive Note shall be registered to
effect the transfer or exchange referred to in (A) above.

Upon consummation of an Exchange Offer by the Issuers in accordance with
Section 2.06(f), the requirements of this Section 2.06(b)(ii) shall be deemed to
have been satisfied upon receipt by the Registrar of the instructions contained
in the Letter of Transmittal delivered by the holder of such beneficial
interests in the Restricted Global Notes. Upon satisfaction of all of the
requirements for transfer or exchange of beneficial interests in Global Notes
contained in this Indenture and the Notes or otherwise applicable under the
Securities Act, the Trustee shall adjust the principal amount of the relevant
Global Note(s) pursuant to Section 2.06(h).

Transfer of Beneficial Interests to Another Restricted Global Note. A beneficial
interest in any Restricted Global Note may be transferred to a Person who takes
delivery thereof in the form of a beneficial interest in another Restricted
Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) above and the Registrar receives the following:

if the transferee will take delivery in the form of a beneficial interest in the
Rule 144A Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (1) thereof; and

if the transferee will take delivery in the form of a beneficial interest in the
Regulation S Global Note, then the transferor must deliver a certificate in the
form of Exhibit B hereto, including the certifications in item (2) thereof.

Transfer and Exchange of Beneficial Interests in a Restricted Global Note for
Beneficial Interests in an Unrestricted Global Note. A beneficial interest in
any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) above and:

such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the holder of the beneficial
interest to be transferred, in the case of an exchange, or the transferee, in
the case of a transfer, certifies in the applicable Letter of Transmittal that
it is not (1) a broker- dealer, (2) a Person participating in the distribution
of the relevant Exchange Notes or (3) a Person who is an affiliate (as defined
in Rule 144) of the Issuers;

such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

such transfer is effected by a broker- dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

if the holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the aggregate principal amount
of beneficial interests transferred pursuant to subparagraph (B) or (D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

Transfer or Exchange of Beneficial Interests for Definitive Notes.

Beneficial Interests in Restricted Global Notes to Restricted Definitive Notes.
If any holder of a beneficial interest in a Restricted Global Note proposes to
exchange such beneficial interest for a Restricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Note, then, upon receipt by the Registrar of the
following documentation:

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a Restricted Definitive Note, a
certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof (provided that any such beneficial
interest in Regulation S Global Note shall not be so exchangeable until after
the expiration of the 40-day distribution compliance period set forth in
Regulation S);

if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;

if such beneficial interest is being transferred to a Non- U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

if such beneficial interest is being transferred pursuant to an exemption from
the registration requirements of the Securities Act in accordance with Rule 144
under the Securities Act, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof;

if such beneficial interest is being transferred to an Institutional Accredited
Investor in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) through (D) above, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)(d)
thereof, if applicable;

if such beneficial interest is being transferred to the Issuers or any of their
Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h), and the Issuers
shall execute and the Trustee shall authenticate and deliver to the Person
designated in the instructions a Definitive Note in the appropriate principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall deliver such Definitive Notes to the Persons in whose names
such Notes are so registered. Any Definitive Note issued in exchange for a
beneficial interest in a Restricted Global Note pursuant to this
Section 2.06(c)(i) shall bear the Private Placement Legend and shall be subject
to all restrictions on transfer contained therein.

Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker- dealer, (2) a Person participating in the distribution of the
relevant Exchange Notes or (3) a Person who is an affiliate (as defined in
Rule 144) of the Issuers;

such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

such transfer is effected by a broker- dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:

if the holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a Definitive Note that does not bear
the Private Placement Legend, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(b) thereof; or

if the holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of a Definitive Note that does not bear the Private Placement
Legend, a certificate from such holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.06(b)(ii), the Trustee shall cause the aggregate principal amount
of the applicable Global Note to be reduced accordingly pursuant to
Section 2.06(h), and the Issuers shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(iii)
shall not bear the Private Placement Legend.

Transfer and Exchange of Definitive Notes for Beneficial Interests in Global
Notes.

Restricted Definitive Notes to Beneficial Interests in Restricted Global Notes.
If any Holder of a Restricted Definitive Note proposes to exchange such Note for
a beneficial interest in a Restricted Global Note or to transfer such Restricted
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

if the Holder of such Restricted Definitive Note proposes to exchange such Note
for a beneficial interest in a Restricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(2)(b) thereof;

if such Restricted Definitive Note is being transferred to a QIB in accordance
with Rule 144A under the Securities Act, a certificate to the effect set forth
in Exhibit B hereto, including the certifications in item (1) thereof;

if such Restricted Definitive Note is being transferred to a Non- U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

if such Restricted Definitive Note is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with
Rule 144 under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(a) thereof;

if such Restricted Definitive Note is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs (B)
through (D) above, a certificate to the effect set forth in Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3) thereof, if applicable;

if such Restricted Definitive Note is being transferred to the Company or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or

if such Restricted Definitive Note is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
Rule 144A Global Note, in the case of clause (C) above, the Regulation S Global
Note.

Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker- dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;

such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

such transfer is effected by a broker- dealer pursuant to the Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:

if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee shall cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request by
a Holder of Definitive Notes and such Holder's compliance with the provisions of
this Section 2.06(e), the Registrar shall register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e).

Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

if the transfer will be made pursuant to Rule 144A under the Securities Act,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and

if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)
thereof, if applicable.

Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

such exchange or transfer is effected pursuant to an Exchange Offer in
accordance with a Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker- dealer, (2) a
Person participating in the distribution of the relevant Exchange Notes or (3) a
Person who is an affiliate (as defined in Rule 144) of the Issuers;

any such transfer is effected pursuant to a Shelf Registration Statement in
accordance with a Registration Rights Agreement;

any such transfer is effected by a broker-dealer pursuant to an Exchange Offer
Registration Statement in accordance with a Registration Rights Agreement; or

such exchange or transfer is effected after the expiration of the 40-day
distribution compliance period set forth in Regulation S and the Registrar
receives the following:

if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Issuers to
the effect that such exchange or transfer is in compliance with the Securities
Act and that the restrictions on transfer contained herein and in the Private
Placement Legend are no longer required in order to maintain compliance with the
Securities Act.

Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

Exchange Offer. Upon the occurrence of an Exchange Offer in accordance with a
Registration Rights Agreement, the Issuers shall issue and, upon receipt of an
Authentication Order in accordance with Section 2.02, the Trustee shall
authenticate (i) one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes tendered for acceptance by Persons that certify in the
applicable Letters of Transmittal that (x) they are not broker- dealers,
(y) they are not participating in a distribution of the relevant Exchange Notes
and (z) they are not affiliates (as defined in Rule 144) of the Issuers, and
accepted for exchange in the relevant Exchange Offer and (ii) Definitive Notes
in an aggregate principal amount equal to the principal amount of the Restricted
Definitive Notes accepted for exchange in the relevant Exchange Offer.
Concurrently with the issuance of such Notes, the Trustee shall cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Issuers shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Definitive Notes in the appropriate principal amount.

Legends. The following legends shall appear on the face of all Global Notes and
Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

Private Placement Legend.

Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

"THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE "SECURITIES ACT") AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (a)(1) TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH
RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) TO AN
INSTITUTIONAL ACCREDITED INVESTOR IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE CERTIFICATION AND DELIVERY
REQUIREMENTS OF THE INDENTURE GOVERNING THE NOTES, (4) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (b) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES."

Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii),
(e)(ii), (e)(iii) or (f) to this Section 2.06 (and all Notes issued in exchange
therefor or substitution thereof) shall not bear the Private Placement Legend.

Global Note Legend. Each Global Note shall bear a legend in substantially the
following form:

"THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (i) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (ii) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(iii) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (iv) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS."

Cancellation and/or Adjustment of Global Notes. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.11. At any time prior to
such cancellation, if any beneficial interest in a Global Note is exchanged for
or transferred to a Person who will take delivery thereof in the form of a
beneficial interest in another Global Note or for Definitive Notes, the
principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at the direction of the Trustee to reflect such reduction;
and if the beneficial interest is being exchanged for or transferred to a Person
who will take delivery thereof in the form of a beneficial interest in another
Global Note, such other Global Note shall be increased accordingly and an
endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

General Provisions Relating to Transfers and Exchanges.

To permit registrations of transfers and exchanges, the Issuers shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon the
Issuers' order or at the Registrar's request.

No service charge shall be made to a holder of a beneficial interest in a Global
Note or to a Holder of a Definitive Note for any registration of transfer or
exchange, but the Issuers may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.09, 4.11, 4.16 and 9.05).

The Registrar shall not be required to register the transfer of or exchange any
Note selected for redemption in whole or in part, except the unredeemed portion
of any Note being redeemed in part.

All Global Notes and Definitive Notes issued upon any registration of transfer
or exchange of Global Notes or Definitive Notes shall be the valid obligations
of the Issuers, evidencing the same debt, and entitled to the same benefits
under this Indenture, as the Global Notes or Definitive Notes surrendered upon
such registration of transfer or exchange.

The Issuers shall not be required to register the transfer of or to exchange a
Note between a record date and the next succeeding Interest Payment Date.

Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Issuers may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

The Trustee shall authenticate Global Notes and Definitive Notes in accordance
with the provisions of Section 2.02.

All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee's
requirements are met. If required by the Trustee or the Issuers, an indemnity
bond must be supplied by the Holder that is sufficient in the judgment of the
Trustee and the Issuers to protect the Issuers, the Trustee, any Agent and any
authenticating agent from any loss that any of them may suffer if a Note is
replaced. The Issuers may charge for their expenses in replacing a Note.

Every replacement Note is an additional legally binding obligation of the
Issuers and shall be entitled to all of the benefits of this Indenture equally
and proportionately with all other Notes duly issued hereunder.

Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions of this Indenture, and those described in this
Section as not outstanding. Except as set forth in Section 2.09, a Note does not
cease to be outstanding because the Company or an Affiliate of the Company holds
the Note.

If a Note is replaced pursuant to Section 2.07, it ceases to be outstanding
unless the Trustee receives proof satisfactory to it that the replaced Note is
held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01, it
ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, or
by any Person directly or indirectly controlling or controlled by or under
direct or indirect common control with an Issuer, shall be considered as though
not outstanding, except that for the purposes of determining whether the Trustee
shall be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee knows are so owned shall be so
disregarded.

Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuers considers
appropriate for temporary Notes and as shall be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuers shall prepare and the Trustee
shall authenticate definitive Notes in exchange for temporary Notes.

Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11 Cancellation.

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall dispose of such canceled Notes in
its customary manner. The Issuers may not issue new Notes to replace Notes that
they have paid or that have been delivered to the Trustee for cancellation.

Section 2.12 Defaulted Interest.

If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01. The Issuers shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment. The Issuers shall fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
shall be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Issuers (or, upon
the written request of the Issuers, the Trustee in the name and at the expense
of the Issuers) shall mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.




--------------------------------------------------------------------------------








ARTICLE 3



REDEMPTION AND PREPAYMENT

Section 3.01 Notices to Trustee.

If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07, they shall furnish to the Trustee, at least 30 days
but not more than 60 days before a redemption date, an Officers' Certificate
setting forth (i) the clause of this Indenture pursuant to which the redemption
shall occur, (ii) the redemption date, (iii) the principal amount of Notes to be
redeemed and (iv) the redemption price.

Section 3.02 Selection of Notes to Be Redeemed.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased among the Holders of the Notes in compliance with the requirements of
the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not so listed, on a pro rata basis, by lot or in
accordance with any other method the Trustee considers fair and appropriate. In
the event of partial redemption by lot, the particular Notes to be redeemed
shall be selected, unless otherwise provided herein, not less than 30 nor more
than 60 days prior to the redemption date by the Trustee from the outstanding
Notes not previously called for redemption.

The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption and, in the case of any Note selected for partial redemption, the
principal amount thereof to be redeemed. Notes and portions of Notes selected
shall be in amounts of $1,000 or whole multiples of $1,000; except that if all
of the Notes of a Holder are to be redeemed, the entire outstanding amount of
Notes held by such Holder, even if not a multiple of $1,000, shall be redeemed.
Except as provided in the preceding sentence, provisions of this Indenture that
apply to Notes called for redemption also apply to portions of Notes called for
redemption.

Section 3.03 Notice of Redemption.

Subject to the provisions of Section 3.09, at least 30 days but not more than 60
days before a redemption date, the Issuers shall mail or cause to be mailed, by
first class mail, a notice of redemption to each Holder whose Notes are to be
redeemed at its registered address.

The notice shall identify the Notes to be redeemed and shall state:

the redemption date;

the redemption price;

if any Note is being redeemed in part, the portion of the principal amount of
such Note to be redeemed and that, after the redemption date upon surrender of
such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued upon cancellation of the original Note;

the name and address of the Paying Agent;

that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

that, unless the Issuers default in making such redemption payment, interest on
Notes called for redemption ceases to accrue on and after the redemption date;

the paragraph of the Notes and/or Section of this Indenture pursuant to which
the Notes called for redemption are being redeemed; and

that no representation is made as to the correctness or accuracy of the CUSIP
number, if any, listed in such notice or printed on the Notes.

At the Issuers' request, the Trustee shall give the notice of redemption in the
Issuers' name and at their expense; provided, however, that each of the Issuers
shall have delivered to the Trustee, at least 45 days prior to the redemption
date, an Officers' Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.

Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become irrevocably due and payable on the redemption date
at the redemption price. A notice of redemption may not be conditional.

Section 3.05 Deposit of Redemption Price.

At or prior to 10:00 a.m., New York City time, on the redemption date, the
Issuers shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption price of and accrued interest on all Notes to be redeemed
on that date. The Trustee or the Paying Agent shall promptly return to the
Issuers any money deposited with the Trustee or the Paying Agent by the Issuers
in excess of the amounts necessary to pay the redemption price of, and accrued
interest on, all Notes to be redeemed.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption date, interest shall cease to accrue on the Notes or the
portions of Notes called for redemption. If a Note is redeemed on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Issuers to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest not paid on such
unpaid principal, in each case at the rate provided in the Notes and in Section
4.01.

Section 3.06 Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Issuers shall issue and,
upon the Issuers' written request, the Trustee shall authenticate for the Holder
at the expense of the Issuers a new Note equal in principal amount to the
unredeemed portion of the Note surrendered.

Section 3.07 Optional Redemption.

Except as set forth in clause (b) of this Section 3.07, the Issuers shall not
have the option to redeem the Notes pursuant to this Section 3.07 prior to
September 15, 2008. Thereafter, the Issuers shall have the option to redeem the
Notes, in whole or in part, upon not less than 30 nor more than 60 days' notice,
at the redemption prices (expressed as percentages of principal amount) set
forth below plus accrued and unpaid interest thereon, if any, to the applicable
redemption date, if redeemed during the twelve-month period beginning on
September 15 of the years indicated below:

Year

Percentage

2008

105.125%

2009 and thereafter

100.000%

Notwithstanding the provisions of clause (a) of this Section 3.07, at any time
prior to September 15, 2006, the Issuers may, on any one or more occasions,
redeem up to 35% of the original aggregate principal amount of the Notes
(including the principal amount of any Additional Notes) issued under this
Indenture on a pro rata basis (or nearly as pro rata as practicable) at a
redemption price of 110.250% of the principal amount thereof, plus accrued and
unpaid interest to the redemption date, with the net cash proceeds of one or
more Equity Offerings; provided that:

at least 65% of the original aggregate principal amount of Notes (including the
principal amount of any Additional Notes) issued under this Indenture remains
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company and its Subsidiaries); and

the redemption must occur within 60 days of the date of the closing of such
Equity Offering.

Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Section 3.01 through 3.06.

Section 3.08 Mandatory Redemption.

Except as otherwise provided in Section 4.11 or Section 4.16 below, the Issuers
shall not be required to make mandatory redemption payments with respect to the
Notes.

Section 3.09 Offer to Purchase by Application of Excess Proceeds.

In the event that the Issuers shall be required to commence an offer to all
Holders to purchase Notes pursuant to Section 4.11 (an "Asset Sale Offer"), they
shall follow the procedures specified below.

The Asset Sale Offer shall remain open for a period of 20 Business Days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the "Offer Period"). No later than five
Business Days after the termination of the Offer Period (the "Purchase Date"),
the Issuers shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.11 (the "Offer Amount") or, if less than the
Offer Amount has been tendered, all Notes tendered in response to the Asset Sale
Offer. Payment for any Notes so purchased shall be made in the same manner as
interest payments are made. Unless the Issuers default in making such payment,
any Note accepted for payment pursuant to the Asset Sale Offer shall cease to
accrue interest after the Purchase Date.

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest shall be paid to
the Person in whose name a Note is registered at the close of business on such
record date, and no Special Interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

Upon the commencement of an Asset Sale Offer the Issuers shall send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The Asset
Sale Offer shall be made to all Holders. The notice, which shall govern the
terms of the Asset Sale Offer, shall state:

that the Asset Sale Offer is being made pursuant to this Section 3.09 and
Section 4.11 and the length of time the Asset Sale Offer shall remain open;

the Offer Amount, the purchase price and the Purchase Date;

that any Note not tendered or accepted for payment shall continue to accrue
interest;

that, unless the Issuers default in making such payment, any Note accepted for
payment pursuant to the Asset Sale Offer shall cease to accrue interest after
the Purchase Date;

that Holders electing to have a Note purchased pursuant to an Asset Sale Offer
or may elect to have Notes purchased in integral multiples of $1,000 only;

that Holders electing to have a Note purchased pursuant to any Asset Sale Offer
shall be required to surrender the Note, with the form entitled "Option of
Holder to Elect Purchase" on the reverse of the Note completed, or transfer by
book-entry transfer, to the Issuers, a depositary, if appointed by the Issuers,
or a Paying Agent at the address specified in the notice at least three days
before the Purchase Date;

that Holders shall be entitled to withdraw their election if the Issuers, the
depositary or the Paying Agent, as the case may be, receives, not later than the
expiration of the Offer Period, a telegram, telex, facsimile transmission or
letter setting forth the name of the Holder, the principal amount of the Note
the Holder delivered for purchase and a statement that such Holder is
withdrawing his election to have such Note purchased;

that, if the aggregate principal amount of Notes surrendered by Holders exceeds
the Offer Amount, the Issuers shall select the Notes to be purchased on a pro
rata basis (with such adjustments as may be deemed appropriate by the Issuers so
that only Notes in denominations of $1,000, or integral multiples thereof, shall
be purchased); and

that Holders whose Notes were purchased only in part shall be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer).

On or before the Purchase Date, the Issuers shall, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer or if less
than the Offer Amount has been tendered, all Notes tendered, and shall deliver
to the Trustee an Officers' Certificate stating that such Notes or portions
thereof were accepted for payment by the Issuers in accordance with the terms of
this Section 3.09. The Issuers, the Depositary or the Paying Agent, as the case
may be, shall promptly (but in any case not later than five days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Issuers
for purchase, and the Issuers shall promptly issue a new Note, and the Trustee,
upon written request from the Issuers, shall authenticate and mail or deliver
such new Note to such Holder, in a principal amount equal to any unpurchased
portion of the Note surrendered. Any Note not so accepted shall be promptly
mailed or delivered by the Issuers to the Holder thereof. The Issuers shall
publicly announce the results of the Asset Sale Offer on the Purchase Date.

Other than as specifically provided in this Section 3.09, any purchase pursuant
to this Section 3.09 shall be made pursuant to the provisions of Sections 3.01
through 3.06.








--------------------------------------------------------------------------------












ARTICLE 4



COVENANTS



Section 4.01 Payment of Notes.

The Issuers shall pay or cause to be paid the principal, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Issuers or a Subsidiary thereof,
holds as of 10:00 a.m. New York City time on the due date money deposited by the
Issuers in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due. The Issuers shall pay all
Special Interest, if any, in the same manner on the dates and in the amounts set
forth in any Registration Rights Agreement.

The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
2% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; they shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

Section 4.02 Maintenance of Office or Agency.

The Issuers shall maintain in the Borough of Manhattan, The City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission shall in any manner relieve the Issuers
of their obligation to maintain an office or agency in the Borough of Manhattan,
The City of New York for such purposes. The Issuers shall give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.

The Issuers hereby designate Wells Fargo Bank, National Association, at
Corporate Trust Services, MAC N9303-110, Sixth and Marquette Avenue,
Minneapolis, MN 55479, as one such office or agency of the Issuers in accordance
with Section 2.03.

Section 4.03 Reports.

Whether or not required by the Commission, so long as any Notes are outstanding,
the Issuers shall furnish to the Holders of Notes, within the time periods
specified in the Commission's rules and regulations:

all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Issuers
were required to file such forms, including a "Management's Discussion and
Analysis of Financial Condition and Results of Operations" section and, with
respect to the annual information only, a report on the annual consolidated
financial statements of the Company by its independent public accountants; and

all current reports that would be required to be filed with the Commission on
Form 8-K if the Issuers were required to file such reports.

If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
Management's Discussion and Analysis of Financial Condition and Results of
Operations, of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company.

In addition, after the consummation of the Exchange Offer, whether or not
required by the Commission, the Issuers shall file a copy of all of the
information and reports referred to in clauses (1) and (2) above with the
Commission for public availability within the time periods specified in the
Commission's rules and regulations, unless the Commission will not accept such a
filing, and make such information available to securities analysts and
prospective investors upon request.

Section 4.04 Compliance Certificate.

The Issuers shall deliver to the Trustee, within 90 days after the end of each
fiscal year, an Officers' Certificate stating that a review of the activities of
the Issuers and their Subsidiaries during the preceding fiscal year have been
made under the supervision of the signing Officers with a view to determining
whether the Issuers have kept, observed, performed and fulfilled their
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Issuers
have kept, observed, performed and fulfilled each and every covenant contained
in this Indenture and are not in default in the performance or observance of any
of the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default shall have occurred, describing all such Defaults or Events of
Default of which he or she may have knowledge and what action the Issuers are
taking or propose to take with respect thereto) and that to the best of his or
her knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Issuers are taking or propose to take with respect thereto.

So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 4.03 above shall be accompanied by a written
statement of the Company's independent public accountants (each of whom shall be
a firm of established national reputation) that in making the examination
necessary for certification of such financial statements, nothing has come to
their attention that would lead them to believe that either of the Issuers has
violated any provisions of Article 4 or Article 5 or, if any such violation has
occurred, specifying the nature and period of existence thereof, it being
understood that such accountants shall not be liable directly or indirectly to
any Person for any failure to obtain knowledge of any such violation. In the
event that, after the Issuers have used their reasonable best efforts to obtain
the written statement of the Company's independent public accountants required
by the provisions of this paragraph, such statement cannot be obtained, the
Issuers shall deliver, in satisfaction of their obligations under this
Section 4.04, an Officers' Certificate (i) certifying that they have used their
reasonable best efforts to obtain such required statement but were unable to do
so and (ii) attaching the written statement of the Company's accountants that
the Company received in lieu thereof.

The Issuers shall, so long as any of the Notes are outstanding, deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officers' Certificate specifying such Default or Event of Default
and what action the Issuers are taking or propose to take with respect thereto.

Section 4.05 Taxes.

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

Section 4.06 Stay, Extension and Usury Laws.

Each of the Issuers covenants (to the extent that it may lawfully do so) that it
shall not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay, extension or usury law wherever
enacted, now or at any time hereafter in force, that may affect the covenants or
the performance of this Indenture; and each of the Issuers (to the extent that
it may lawfully do so) hereby expressly waives all benefit or advantage of any
such law, and covenants that it shall not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Trustee, but
shall suffer and permit the execution of every such power as though no such law
has been enacted.

Section 4.07 Restricted Payments.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

declare or pay any dividend or make any other payment or distribution on account
of its or any of its Restricted Subsidiaries' Equity Interests (including,
without limitation, any payment in connection with any merger or consolidation
involving the Company or any of its Restricted Subsidiaries) or to the direct or
indirect holders of the Company's or any of its Restricted Subsidiaries' Equity
Interests in their capacity as such (other than dividends or distributions
payable (x) solely in Equity Interests (other than Disqualified Stock) of the
Company or (y), in the case of the Company and its Restricted Subsidiaries, to
the Company or a Restricted Subsidiary thereof);

purchase, redeem or otherwise acquire or retire for value (including, without
limitation, in connection with any merger or consolidation involving the Company
or any of its Restricted Subsidiaries) any Equity Interests of the Company or
any direct or indirect Parent of the Company or any Restricted Subsidiary of the
Company (other than, in the case of the Company and its Restricted Subsidiaries,
any such Equity Interests owned by the Company or any of its Restricted
Subsidiaries); or

make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value, any Indebtedness of the Company that is
subordinated to the Notes, except a payment of interest or principal at the
Stated Maturity thereof,

(all such payments and other actions set forth in clauses (a) through (c) above
being collectively referred to as "Restricted Payments"), unless, at the time of
and after giving effect to such Restricted Payment:

no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof; and

the Company would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Leverage Ratio test set
forth in the first paragraph of Section 4.10; and

such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries from and
after the Issue Date (excluding Restricted Payments permitted by clauses (2),
(3), (4), (5), (6), (7), (8) and (10) of the next succeeding paragraph), shall
not exceed, at the date of determination, the sum of:

an amount equal to 100% of the Consolidated EBITDA of the Company for the period
beginning on the first day of the fiscal quarter commencing July 1, 2003 to the
end of the Company's most recently ended full fiscal quarter for which internal
financial statements are available, taken as a single accounting period, less
the product of 1.3 times the Consolidated Interest Expense of the Company for
such period, plus

an amount equal to 100% of Capital Stock Sale Proceeds less any amount of such
Capital Stock Sale Proceeds used in connection with an Investment made on or
after the Issue Date pursuant to clause (5) of the definition of "Permitted
Investments," plus

$100 million.

So long as no Default has occurred and is continuing or would be caused thereby,
the preceding provisions shall not prohibit:

the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;

the redemption, repurchase, retirement, defeasance or other acquisition of any
subordinated Indebtedness of the Company in exchange for, or out of the net
proceeds of, the substantially concurrent sale (other than to a Subsidiary of
the Company) of Equity Interests of the Company (other than Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (3) (b) of the preceding paragraph;

the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Company or any of its Restricted Subsidiaries with the net
cash proceeds from an incurrence of Permitted Refinancing Indebtedness;

regardless of whether a Default then exists, the payment of any dividend or
distribution to the extent necessary to permit direct or indirect beneficial
owners of shares of Capital Stock of the Company to pay federal, state or local
income tax liabilities that would arise solely from income of the Company or any
of its Restricted Subsidiaries, as the case may be, for the relevant taxable
period and attributable to them solely as a result of the Company (and any
intermediate entity through which the holder owns such shares) or any of its
Restricted Subsidiaries being a limited liability company, partnership or
similar entity for federal income tax purposes;

regardless of whether a Default then exists, the payment of any dividend by a
Restricted Subsidiary of the Company to the holders of its common Equity
Interests on a pro rata basis;

the payment of any dividend on the Helicon Preferred Stock or the redemption,
repurchase, retirement or other acquisition of the Helicon Preferred Stock in an
amount not in excess of its aggregate liquidation value;

the repurchase, redemption or other acquisition or retirement for value, or the
payment of any dividend or distribution to the extent necessary to permit the
repurchase, redemption or other acquisition or retirement for value, of any
Equity Interests of the Company or a Parent of the Company held by any member of
the Company's or such Parent's management pursuant to any management equity
subscription agreement or stock option agreement entered into in accordance with
the policies of the Company or any Parent; provided that the aggregate price
paid for all such repurchased, redeemed, acquired or retired Equity Interests
shall not exceed $10 million in any fiscal year of the Company;

payment of fees in connection with any acquisition, merger or similar
transaction in an amount that does not exceed an amount equal to 1.25% of the
transaction value of such acquisition, merger or similar transaction;

additional dividends or distributions directly or indirectly to the Company or
any Parent (i) regardless of whether a Default (other than a Default under
Section 6.01(1), (2), (7) or (8)) exists, for the purpose of enabling Charter
Holdings and/or any Charter Refinancing Subsidiary to pay interest when due on
Indebtedness under the Charter Holdings Indentures and/or any Charter
Refinancing Indebtedness, (ii) for the purpose of enabling CCI and/or any
Charter Refinancing Subsidiary to pay interest when due on Indebtedness under
the CCI Indentures and/or any Charter Refinancing Indebtedness and (iii) so long
as the Company would have been permitted, at the time of such Restricted Payment
and after giving pro forma effect thereto as if such Restricted Payment had been
made at the beginning of the applicable quarter period, to incur at least $1.00
of additional Indebtedness pursuant to the Leverage Ratio test set forth in the
first paragraph of Section 4.10, to the extent required to enable Charter
Holdings, CCI or any Charter Refinancing Subsidiary to defease, redeem,
repurchase, prepay, repay, discharge or otherwise acquire or retire for value
Indebtedness under the Charter Holdings Indentures, the CCI Indentures or any
Charter Refinancing Indebtedness; and

dividends or distributions to any Parent to consummate the Private Exchanges.

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Company or any of its Restricted
Subsidiaries pursuant to the Restricted Payment. The fair market value of any
assets or securities that are required to be valued by this covenant shall be
determined by the Board of Directors of the Company, whose resolution with
respect thereto shall be delivered to the Trustee. Such Board of Directors'
determination must be based upon an opinion or appraisal issued by an
accounting, appraisal or investment banking firm of national standing if the
fair market value exceeds $100 million.

Not later than the date of making any Restricted Payment involving an amount or
fair market value in excess of $10 million, the Issuers shall deliver to the
Trustee an Officers' Certificate stating that such Restricted Payment is
permitted and setting forth the basis upon which the calculations required by
this Section 4.07 were computed, together with a copy of any fairness opinion or
appraisal required by this Indenture.

Section 4.08 Investments.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

make any Restricted Investment; or

allow any of its Restricted Subsidiaries to become an Unrestricted Subsidiary,

unless, in each case:

no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof; and

the Company would, at the time of, and after giving effect to, such Restricted
Investment or such designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, have been permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Leverage Ratio test set forth in the first
paragraph of Section 4.10.

An Unrestricted Subsidiary may be redesignated as a Restricted Subsidiary if
such redesignation would not cause a Default.

Section 4.09 Dividend and Other Payment Restrictions Affecting Subsidiaries.

The Company shall not, directly or indirectly, create or permit to exist or
become effective any encumbrance or restriction on the ability of any of its
Restricted Subsidiaries to:

pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the Company or any of its Restricted Subsidiaries;

make loans or advances to the Company or any of its Restricted Subsidiaries; or

transfer any of its properties or assets to the Company or any of its Restricted
Subsidiaries.

However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under or by reason of:

Existing Indebtedness as in effect on the Issue Date (including, without
limitation, Indebtedness under any of the Credit Facilities, including the
Vulcan Backstop Facility, and, only with respect to the Vulcan Backstop
Facility, whether or not any Indebtedness is outstanding on the Issue Date) and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings thereof, provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend and other payment restrictions than those contained in
the most restrictive Existing Indebtedness, as in effect on the Issue Date,
including the Vulcan Backstop Facility;

this Indenture and the Notes;

applicable law;

any instrument governing Indebtedness or Capital Stock of a Person acquired by
the Company or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness was incurred in
connection with or in contemplation of such acquisition), which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person, or the property or assets of the Person, so
acquired; provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of this Indenture to be incurred;

customary non-assignment provisions in leases, franchise agreements and other
commercial agreements entered into in the ordinary course of business and
consistent with past practices;

purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired of the nature
described in clause (3) of the preceding paragraph;

any agreement for the sale or other disposition of a Restricted Subsidiary of
the Company that restricts distributions by such Restricted Subsidiary pending
its sale or other disposition;

Permitted Refinancing Indebtedness; provided that the restrictions contained in
the agreements governing such Permitted Refinancing Indebtedness are no more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced;

Liens securing Indebtedness or other obligations otherwise permitted to be
incurred under Section 4.14 that limit the right of the Company or any of its
Restricted Subsidiaries to dispose of the assets subject to such Lien;

provisions with respect to the disposition or distribution of assets or property
in joint venture agreements and other similar agreements entered into in the
ordinary course of business;

restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business;

restrictions contained in the terms of Indebtedness permitted to be incurred
under Section 4.10; provided that such restrictions are no more restrictive,
taken as a whole, than the terms contained in the most restrictive, together or
individually of the Credit Facilities as in effect on the Issue Date and the
terms contemplated by the Vulcan Backstop Facility; and

restrictions that are not materially more restrictive, taken as a whole, than
customary provisions in comparable financings and that the management of the
Company determines, at the time of such financing, will not materially impair
the Issuers' ability to make payments as required under the Notes.

Section 4.10 Incurrence of Indebtedness and Issuance of Preferred Stock.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, "incur") any Indebtedness (including Acquired Debt) and the
Company shall not issue any Disqualified Stock and shall not permit any of its
Restricted Subsidiaries to issue any shares of Disqualified Stock or Preferred
Stock, provided that the Company or any of its Restricted Subsidiaries may incur
Indebtedness, the Company may issue Disqualified Stock and subject to the final
paragraph of this covenant below, Restricted Subsidiaries of the Company may
incur Preferred Stock if the Leverage Ratio of the Company and its Restricted
Subsidiaries would have been not greater than 5.5 to 1.0 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred, or the Disqualified Stock
or Preferred Stock had been issued, as the case may be, at the beginning of the
most recently ended fiscal quarter.

So long as no Default shall have occurred and be continuing or would be caused
thereby, the first paragraph of this covenant shall not prohibit the incurrence
of any of the following items of Indebtedness (collectively, "Permitted Debt"):

the incurrence by the Company and its Restricted Subsidiaries of Indebtedness
under the Credit Facilities; provided that the aggregate principal amount of all
Indebtedness of the Company and its Restricted Subsidiaries outstanding under
this clause (1) for all Credit Facilities of the Company and its Restricted
Subsidiaries after giving effect to such incurrence does not exceed an amount
equal to $9.75 billion less the aggregate amount of all Net Proceeds from Asset
Sales applied by the Company or any of its Restricted Subsidiaries to repay
Indebtedness under a Credit Facility pursuant to Section 4.11.

the incurrence by the Company and its Restricted Subsidiaries of Existing
Indebtedness (other than under the Credit Facilities);

the incurrence on the Issue Date by the Company and its Restricted Subsidiaries
of Indebtedness represented by the Notes (other than any Additional Notes);

the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction or improvement
(including, without limitation, the cost of design, development, construction,
acquisition, transportation, installation, improvement, and migration) of
Productive Assets of the Company or any of its Restricted Subsidiaries, in an
aggregate principal amount not to exceed $75 million at any time outstanding
pursuant to this clause (4);

the incurrence by the Company or any of its Restricted Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to refund, refinance or replace, in whole or in part, Indebtedness (other than
intercompany Indebtedness) that was permitted by this Indenture to be incurred
under this clause (5), the first paragraph of this covenant or clauses (2) or
(3) of this paragraph;

the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Company and any of its Restricted
Subsidiaries; provided that:

if the Company is the obligor on such Indebtedness, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all Obligations
with respect to the Notes; and

(i) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Company or a Restricted
Subsidiary thereof and (ii) any sale or other transfer of any such Indebtedness
to a Person that is not either the Company or a Restricted Subsidiary thereof,
shall be deemed, in each case, to constitute an incurrence of such Indebtedness
that was not permitted by this clause (6);

the incurrence by the Company or any of its Restricted Subsidiaries of Hedging
Obligations that are incurred for the purpose of fixing or hedging interest rate
risk with respect to any floating rate Indebtedness that is permitted by the
terms of this Indenture to be outstanding;

the guarantee by the Company or any of its Restricted Subsidiaries of
Indebtedness of a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this Section 4.10;

the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount at any time outstanding
under this clause (9), not to exceed $300 million; and

the accretion or amortization of original issue discount and the write up of
Indebtedness in accordance with purchase accounting.

For purposes of determining compliance with this Section 4.10, any Indebtedness
under Credit Facilities outstanding on the Issue Date shall be deemed to have
been incurred pursuant to clause (1) above and, in the event that an item of
proposed Indebtedness (other than any Indebtedness initially deemed on the Issue
Date to be incurred under clause (1) above) (a) meets the criteria of more than
one of the categories of Permitted Debt described in clauses (1) through (10)
above or (b) is entitled to be incurred pursuant to the first paragraph of this
covenant, the Company shall be permitted to classify and from time to time to
reclassify such item of Indebtedness in any manner that complies with this
covenant. Once any item of Indebtedness is so reclassified, it shall no longer
be deemed outstanding under the category of Permitted Debt, where initially
incurred or previously reclassified. For avoidance of doubt, Indebtedness
incurred pursuant to a single agreement, instrument, program, facility or line
of credit may be classified as Indebtedness arising in part under one of the
clauses listed above or under the first paragraph of this covenant, and in part
under any one or more of the clauses listed above, to the extent that such
Indebtedness satisfies the criteria for such classification.

Notwithstanding the foregoing, in no event shall any Restricted Subsidiary of
the Company consummate a Subordinated Debt Financing or a Preferred Stock
Financing. A "Subordinated Debt Financing" or a "Preferred Stock Financing," as
the case may be, with respect to any Restricted Subsidiary of the Company shall
mean a public offering or private placement (whether pursuant to Rule 144A under
the Securities Act or otherwise) of Subordinated Notes or Preferred Stock
(whether or not such Preferred Stock constitutes Disqualified Stock), as the
case may be, of such Restricted Subsidiary to one or more purchasers (other than
to one or more Affiliates of the Company). "Subordinated Notes" with respect to
any Restricted Subsidiary of the Company shall mean Indebtedness of such
Restricted Subsidiary that is contractually subordinated in right of payment to
any other Indebtedness of such Restricted Subsidiary (including, without
limitation, Indebtedness under the Credit Facilities). The foregoing limitation
shall not apply to

any Indebtedness or Preferred Stock of any Person existing at the time such
Person is merged with or into or becomes a Subsidiary of the Company; provided
that such Indebtedness or Preferred Stock was not incurred or issued in
connection with, or in contemplation of, such Person merging with or into, or
becoming a Subsidiary of, the Company, and

any Indebtedness or Preferred Stock of a Restricted Subsidiary issued in
connection with, and as part of the consideration for, an acquisition, whether
by stock purchase, asset sale, merger or otherwise, in each case involving such
Restricted Subsidiary, which Indebtedness or Preferred Stock is issued to the
seller or sellers of such stock or assets; provided that such Restricted
Subsidiary is not obligated to register such Indebtedness or Preferred Stock
under the Securities Act or obligated to provide information pursuant to
Rule 144A under the Securities Act.

Section 4.11 Limitation on Asset Sales.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

the Company or such Restricted Subsidiary receives consideration at the time of
such Asset Sale at least equal to the fair market value of the assets or Equity
Interests issued or sold or otherwise disposed of;

such fair market value is determined by the Board of Directors of the Company
and evidenced by a resolution of such Board of Directors set forth in an
Officers' Certificate delivered to the Trustee; and

at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or readily
marketable securities.

For purposes of this Section 4.11, each of the following shall be deemed to be
cash:

any liabilities (as shown on the Company's or such Restricted Subsidiary's most
recent balance sheet) of the Company or any Restricted Subsidiary thereof (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes) that are assumed by the transferee of any such assets pursuant to
a customary novation agreement that releases the Company or such Restricted
Subsidiary from further liability;

any securities, notes or other obligations received by the Company or any such
Restricted Subsidiary from such transferee that are converted by the recipient
thereof into cash, Cash Equivalents or readily marketable securities within 60
days after receipt thereof (to the extent of the cash, Cash Equivalents or
readily marketable securities received in that conversion); and

Productive Assets.

Within 365 days after the receipt of any Net Proceeds from an Asset Sale, the
Company or a Restricted Subsidiary thereof may apply an amount equal to such Net
Proceeds at its option:

to repay debt under the Credit Facilities or any other Indebtedness of the
Restricted Subsidiaries of the Company (other than Indebtedness represented
solely by a guarantee of a Restricted Subsidiary of the Company); or

to invest in Productive Assets; provided that any such amount of Net Proceeds
which the Company or a Restricted Subsidiary thereof has committed to invest in
Productive Assets within 365 days of the applicable Asset Sale may be invested
in Productive Assets within two years of such Asset Sale.

The amount of any Net Proceeds received from Asset Sales that are not applied or
invested as provided in the preceding paragraph shall constitute "Excess
Proceeds." When the aggregate amount of Excess Proceeds exceeds $25 million, the
Company shall make an Asset Sale Offer to all Holders of Notes and all holders
of other Indebtedness that is of equal priority with the Notes containing
provisions requiring offers to purchase or redeem with the proceeds of sales of
assets to purchase the maximum principal amount of Notes and such other
Indebtedness of equal priority that may be purchased out of the Excess Proceeds,
which amount includes the entire amount of the Net Proceeds. The offer price in
any Asset Sale Offer shall be payable in cash and equal to 100% of the principal
amount of the subject Notes plus accrued and unpaid interest, if any, to the
date of purchase. If the aggregate principal amount of Notes and such other
Indebtedness of equal priority tendered into such Asset Sale Offer exceeds the
amount of Excess Proceeds, the Trustee shall select the Notes and such other
Indebtedness of equal priority to be purchased on a pro rata basis.

If any Excess Proceeds remain after consummation of an Asset Sale Offer, then
the Company or any Restricted Subsidiary thereof may use such remaining Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. Upon
completion of any Asset Sale Offer, the amount of Excess Proceeds shall be reset
at zero.

In the event that the Company shall be required to commence an offer to Holders
to purchase Notes pursuant to this Section 4.11, it shall follow the procedures
specified in Sections  3.01 through 3.09.

Section 4.12 Sale and Leaseback Transactions.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that the Company and
its Restricted Subsidiaries may enter into a sale and leaseback transaction if:

the Company or such Restricted Subsidiary could have

incurred Indebtedness in an amount equal to the Attributable Debt relating to
such sale and leaseback transaction under the Leverage Ratio test in the first
paragraph of Section 4.10 and

incurred a Lien to secure such Indebtedness pursuant to Section 4.14 or the
definition of Permitted Liens; and

the transfer of assets in that sale and leaseback transaction is permitted by,
and the Company or such Restricted Subsidiary applies the proceeds of such
transaction in compliance with, Section 4.11.

The foregoing restrictions shall not apply to a sale and leaseback transaction
if the lease is for a period, including renewal rights, of not in excess of
three years.

Section 4.13 Transactions with Affiliates.

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate (each, an
"Affiliate Transaction"), unless:

such Affiliate Transaction is on terms that are no less favorable to the Company
or the relevant Restricted Subsidiary than those that would have been obtained
in a comparable transaction by the Company or such Restricted Subsidiary with an
unrelated Person; and

the Company delivers to the Trustee:

with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any such Restricted Subsidiary in excess of $15 million, a resolution of the
Board of Directors of the Company set forth in an Officers' Certificate
certifying that such Affiliate Transaction complies with this Section 4.13 and
that such Affiliate Transaction has been approved by a majority of the members
of such Board of Directors; and

with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration given or received by the Company
or any Restricted Subsidiary in excess of $50 million, an opinion as to the
fairness to the Holders of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing.

The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:

any existing employment agreement entered into by the Company or any of its
Subsidiaries and any employment agreement entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business and consistent
with the past practice of the Company or such Restricted Subsidiary;

transactions between or among the Company and/or its Restricted Subsidiaries;

payment of reasonable directors fees to Persons who are not otherwise Affiliates
of the Company and customary indemnification and insurance arrangements in favor
of directors, regardless of affiliation with the Company or any of its
Restricted Subsidiaries;

payment of Management Fees;

Restricted Payments that are permitted by Section 4.07 and Restricted
Investments that are permitted by Section 4.08;

Permitted Investments;

the transactions contemplated by the Vulcan Backstop Facility on substantially
the same terms as described in CCI's quarterly report on Form 10-Q for its
fiscal quarter ended June 30, 2003 with respect to the commitment letter; and

transactions pursuant to agreements existing on the Issue Date, as in effect on
the Issue Date, or as subsequently modified, supplemented, or amended, to the
extent that any such modifications, supplements or amendments complied with the
applicable provisions of the first paragraph of this Section 4.13.

Section 4.14 Liens.

The Company shall not, directly or indirectly, create, incur, assume or suffer
to exist any Lien of any kind securing Indebtedness, Attributable Debt or trade
payables on any asset of the Company, whether owned on the Issue Date or
thereafter acquired, except Permitted Liens.

Section 4.15 Existence.

Subject to Article 5, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its limited
liability company existence, and the corporate, partnership or other existence
of each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Subsidiary and (ii) the rights (charter and statutory), licenses and
franchises of the Company and its Subsidiaries; provided, however, that the
Company shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Subsidiaries
(other than Capital Corp), if the Board of Directors of the Company shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Subsidiaries, taken as a whole, and that the
loss thereof is not adverse in any material respect to the Holders of the Notes.

Section 4.16 Repurchase at the Option of Holders upon a Change of Control.

If a Change of Control occurs, each Holder of Notes shall have the right to
require the Issuers to repurchase all or any part (equal to $1,000 or an
integral multiple thereof) of that Holder's Notes pursuant to a "Change of
Control Offer." In the Change of Control Offer, the Issuers shall offer a
"Change of Control Payment" in cash equal to 101% of the aggregate principal
amount of Notes repurchased plus accrued and unpaid interest thereon, if any, to
the date of purchase.

Within ten days following any Change of Control, the Issuers shall mail a notice
to each Holder (with a copy to the Trustee) describing the transaction or
transactions that constitute the Change of Control and stating:

the purchase price and the purchase date, which shall not exceed 30 Business
Days from the date such notice is mailed (the "Change of Control Payment Date");

that any Note not tendered shall continue to accrue interest;

that, unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;

that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
"Option of Holder to Elect Purchase" on the reverse of the Notes completed, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;

that Holders shall be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and

that Holders whose Notes are being purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to $1,000 in principal
amount or an integral multiple thereof.

The Issuers shall comply with the requirements of Rule 14e-1 under the Exchange
Act (or any successor rules) and any other securities laws and regulations
thereunder to the extent such laws and regulations are applicable in connection
with the repurchase of the Notes as a result of a Change of Control. To the
extent that the provisions of any securities laws or regulations conflict with
the provisions of this Section 4.16, the Issuers' compliance with such laws and
regulations shall not in and of itself cause a breach of their obligations under
this Section 4.16.

On the Change of Control Payment Date, the Issuers shall, to the extent lawful:

accept for payment all Notes or portions thereof properly tendered pursuant to
the Change of Control Offer;

deposit with the Paying Agent an amount equal to the Change of Control Payment
in respect of all Notes or portions thereof so tendered; and

deliver or cause to be delivered to the Trustee the Notes so accepted together
with an Officers' Certificate stating the aggregate principal amount of Notes or
portions thereof being purchased by the Issuers.

The Paying Agent shall promptly pay to each Holder of Notes so tendered the
Change of Control Payment for such Notes, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Note equal in principal amount to any unpurchased portion of the Notes
surrendered, if any; provided that each such new Note shall be in a principal
amount of $1,000 or an integral multiple thereof. The Issuers shall publicly
announce the results of the Change of Control Offer on or as soon as practicable
after the Change of Control Payment Date.

The provisions described above that require the Issuers to make a Change of
Control Offer following a Change of Control shall be applicable regardless of
whether or not any other provisions in this Indenture are applicable. Except as
described above with respect to a Change of Control, this Indenture does not
contain provisions that permit the Holders of the Notes to require that the
Issuers repurchase or redeem the Notes in the event of a takeover,
recapitalization or similar transaction.

Notwithstanding any other provision of this Section 4.16, the Issuers shall not
be required to make a Change of Control Offer upon a Change of Control if a
third party makes the Change of Control Offer in the manner, at the times and
otherwise in compliance with the requirements set forth in this Indenture
applicable to a Change of Control Offer made by the Issuers and purchases all
Notes validly tendered and not withdrawn under such Change of Control Offer.

Section 4.17 Limitations on Issuances of Guarantees of Indebtedness.

The Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee or pledge any assets to secure the payment of any other
Indebtedness of the Company except in respect of the Credit Facilities (the
"Guaranteed Indebtedness") unless:

such Restricted Subsidiary simultaneously executes and delivers a supplemental
indenture providing for the Guarantee (a "Subsidiary Guarantee") of the payment
of the Notes by such Restricted Subsidiary and

until one year after all the Notes have been paid in full in cash, such
Restricted Subsidiary waives and will not in any manner whatsoever claim or take
the benefit or advantage of, any rights of reimbursement, indemnity or
subrogation or any other rights against the Company or any other Restricted
Subsidiary thereof as a result of any payment by such Restricted Subsidiary
under its Subsidiary Guarantee; provided that this paragraph shall not be
applicable to any Guarantee or any Restricted Subsidiary that existed at the
time such Person became a Restricted Subsidiary and was not incurred in
connection with, or in contemplation of, such Person becoming a Restricted
Subsidiary.

If the Guaranteed Indebtedness is subordinated to the Notes, then the Guarantee
of such Guaranteed Indebtedness shall be subordinated to the Subsidiary
Guarantee at least to the extent that the Guaranteed Indebtedness is
subordinated to the Notes.

Section 4.18 Payments for Consent.

The Company shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration to or for the benefit
of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of the terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waive or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

Section 4.19 Application of Fall-Away Covenants.

During any period of time that (a) the Notes have Investment Grade Ratings from
both Rating Agencies and (b) no Default or Event of Default has occurred and is
continuing, the Company and its Restricted Subsidiaries shall not be subject to
the provisions of Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13 and
clause (D) of the first paragraph of Section 5.01 (collectively, the "Suspended
Covenants").

If the Company and its Restricted Subsidiaries are not subject to the Suspended
Covenants for any period of time as a result of the previous sentence and,
subsequently, one, or both of the Rating Agencies withdraws its ratings or
downgrades the ratings assigned to the Notes below the required Investment Grade
Ratings or a Default or Event of Default occurs and is continuing, then the
Company and its Restricted Subsidiaries shall thereafter again be subject to the
Suspended Covenants. The ability of the Company and its Restricted Subsidiaries
to make Restricted Payments after the time of such withdrawal, downgrade,
Default or Event of Default shall be calculated in accordance with the terms of
Section 4.07 as though such covenant had been in effect during the entire period
of time from the Issue Date.




--------------------------------------------------------------------------------








ARTICLE 5



SUCCESSORS

Section 5.01 Merger, Consolidation, or Sale of Assets.

Neither of the Issuers may, directly or indirectly: (1) consolidate or merge
with or into another Person (whether or not such Issuer is the surviving Person)
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to another Person; unless:

(A) either:

(i) such Issuer is the surviving Person; or

(ii) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition shall have been made is a Person organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, provided that if the Person formed by or surviving any such
consolidation or merger with such Issuer is a limited liability company or a
Person other than a corporation, a corporate co-issuer shall also be an obligor
with respect to the Notes;

(B) the Person formed by or surviving any such consolidation or merger (if other
than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of such Issuer under the Notes and this Indenture pursuant to agreements
reasonably satisfactory to the Trustee;

(C) immediately after such transaction no Default or Event of Default exists;
and

(D) such Issuer or the Person formed by or surviving any such consolidation or
merger (if other than such Issuer) will, on the date of such transaction after
giving pro forma effect thereto and any related financing transactions as if the
same had occurred at the beginning of the applicable period,

(x) be permitted to incur at least $1.00 of additional Indebtedness pursuant to
the Leverage Ratio test set forth in the first paragraph of Section 4.10; or

(y) have a Leverage Ratio immediately after giving effect to such consolidation
or merger no greater than the Leverage Ratio immediately prior to such
consolidation or merger.

In addition, neither of the Issuers may, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person. The foregoing clause (D) shall not apply to a
sale, assignment, transfer, conveyance or other disposition of assets between or
among an Issuer and any of its Wholly Owned Restricted Subsidiaries or to the
consummation of the Private Exchanges.

Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of
either Issuer in accordance with Section 5.01, the successor Person formed by
such consolidation or into which either Issuer is merged or to which such
transfer is made shall succeed to and (except in the case of a lease) be
substituted for, and may exercise every right and power of, such Issuer under
this Indenture with the same effect as if such successor Person had been named
therein as such Issuer, and (except in the case of a lease) such Issuer shall be
released from the obligations under the Notes and this Indenture, except with
respect to any obligations that arise from, or are related to, such transaction.




--------------------------------------------------------------------------------








ARTICLE 6



DEFAULTS AND REMEDIES



Section 6.01 Events of Default.

Each of the following is an "Event of Default" with respect to the Notes:

default for 30 days in the payment when due of interest on the Notes;

default in payment when due of the principal of or premium, if any, on the
Notes;

failure by the Company or any of its Restricted Subsidiaries to comply with the
provisions of Sections 4.16 or 5.01;

failure by the Company or any of its Restricted Subsidiaries for 30 days after
written notice thereof has been given to the Issuers by the Trustee or to the
Issuers and the Trustee by Holders of at least 25% of the aggregate principal
amount of the Notes outstanding to comply with any of their other covenants or
agreements in this Indenture;

default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Subsidiaries) whether such
Indebtedness or guarantee now exists or is created after the Issue Date, if that
default:

is caused by a failure to pay at final stated maturity the principal amount on
such Indebtedness prior to the expiration of the grace period provided in such
Indebtedness on the date of such default (a "Payment Default"); or

results in the acceleration of such Indebtedness prior to its express maturity,

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$100 million or more;

failure by the Company or any of its Restricted Subsidiaries to pay final
judgments which are non-appealable aggregating in excess of $100 million, net of
applicable insurance which has not been denied in writing by the insurer, which
judgments are not paid, discharged or stayed for a period of 60 days; and

the Company or any of its Significant Subsidiaries pursuant to or within the
meaning of Bankruptcy Law:

commences a voluntary case,

consents to the entry of an order for relief against it in an involuntary case,

consents to the appointment of a custodian of it or for all or substantially all
of its property, or

makes a general assignment for the benefit of its creditors; or

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:

is for relief against the Company or any of its Significant Subsidiaries in an
involuntary case;

appoints a custodian of the Company or any of its Significant Subsidiaries or
for all or substantially all of the property of the Company or any of its
Significant Subsidiaries; or

orders the liquidation of the Company or any of its Significant Subsidiaries;

and the order or decree remains unstayed and in effect for 60 consecutive days.

Section 6.02 Acceleration.

In the case of an Event of Default arising from clause (7) or (8) of
Section 6.01 with respect to the Company, all outstanding Notes shall become due
and payable immediately without further action or notice. If any other Event of
Default occurs and is continuing, the Trustee by notice to the Issuers or the
Holders of at least 25% in principal amount of the then outstanding Notes by
notice to the Issuers and the Trustee may declare all the Notes to be due and
payable immediately. The Holders of a majority in aggregate principal amount of
the Notes then outstanding by written notice to the Trustee may on behalf of all
of the Holders rescind an acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default (except nonpayment of principal, interest or premium that has become due
solely because of the acceleration) have been cured or waived.

Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04 Waiver of Existing Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive an existing Default or Event of Default and its consequences
hereunder, except a continuing Default or Event of Default in the payment of the
principal of, premium, if any, or interest on, the Notes (including in
connection with an offer to purchase) (provided, however, that the Holders of a
majority in aggregate principal amount of the then outstanding Notes may rescind
an acceleration and its consequences, including any related payment default that
resulted from such acceleration). Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.

Section 6.05 Control by Majority.

Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it. However, the Trustee may refuse to follow any direction that conflicts
with law or this Indenture that the Trustee determines may be prejudicial to the
rights of other Holders of Notes or that may involve the Trustee in personal
liability. The Trustee may take any other action which it deems proper that is
not inconsistent with any such directive.

Section 6.06 Limitation on Suits.

A Holder of a Note may pursue a remedy with respect to this Indenture or the
Notes only if:

the Holder of a Note gives to the Trustee written notice of a continuing Event
of Default;

the Holders of at least 25% in principal amount of the then outstanding Notes
make a written request to the Trustee to pursue the remedy;

such Holder of a Note or Holders of Notes offer and, if requested, provide to
the Trustee indemnity satisfactory to the Trustee against any loss, liability or
expense;

the Trustee does not comply with the request within 60 days after receipt of the
request and the offer and, if requested, the provision of indemnity; and

during such 60-day period the Holders of a majority in principal amount of the
then outstanding Notes do not give the Trustee a direction inconsistent with the
request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and interest on the
Note, on or after the respective due dates expressed in the Note (including in
connection with an offer to purchase), or to bring suit for the enforcement of
any such payment on or after such respective dates, shall not be impaired or
affected without the consent of such Holder.

Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(1) or (2) occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

Section 6.09 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon the Notes), their creditors or their property and
shall be entitled and empowered to collect, receive and distribute any money or
other property payable or deliverable on any such claims and any custodian in
any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee, and in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to pay to the Trustee any
amount due to it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and any other amounts due the
Trustee under Section 7.07. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 out of the
estate in any such proceeding, shall be denied for any reason, payment of the
same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money, securities and other properties that the
Holders may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise. Nothing herein
contained shall be deemed to authorize the Trustee to authorize or consent to or
accept or adopt on behalf of any Holder any plan of reorganization, arrangement,
adjustment or composition affecting the Notes or the rights of any Holder, or to
authorize the Trustee to vote in respect of the claim of any Holder in any such
proceeding.

Section 6.10 Priorities.

If the Trustee collects any money pursuant to this Article, it shall pay out the
money in the following order:

First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07, including payment of all compensation, expense and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and

Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.

Section 6.11 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys' fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. This
Section does not apply to a suit by the Trustee, a suit by a Holder of a Note
pursuant to Section 6.07, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.




--------------------------------------------------------------------------------








ARTICLE 7



TRUSTEE



Section 7.01 Duties of Trustee.

If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person's own
affairs.

Except during the continuance of an Event of Default:

the duties of the Trustee shall be determined solely by the express provisions
of this Indenture and the Trustee need perform only those duties that are
specifically set forth in this Indenture and no others, and no implied covenants
or obligations shall be read into this Indenture against the Trustee; and

in the absence of bad faith on its part, the Trustee may conclusively rely, as
to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions required to be furnished to the Trustee
hereunder and conforming to the requirements of this Indenture. However, the
Trustee shall examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein).

The Trustee may not be relieved from liabilities for its own gross negligent
action, its own gross negligent failure to act, or its own willful misconduct,
except that:

this paragraph does not limit the effect of paragraph (2) of this Section;

the Trustee shall not be liable for any error of judgment made in good faith by
a Responsible Officer, unless it is proved that the Trustee was grossly
negligent in ascertaining the pertinent facts; and

the Trustee shall not be liable with respect to any action it takes or omits to
take in good faith in accordance with a direction received by it pursuant to
Section 6.05.

Whether or not therein expressly so provided, every provision of this Indenture
that in any way relates to the Trustee is subject to paragraphs (1), (2), and
(3) of this Section 7.01.

No provision of this Indenture shall require the Trustee to expend or risk its
own funds or incur any liability. The Trustee shall be under no obligation to
exercise any of its rights and powers under this Indenture at the request of any
Holders, unless such Holder shall have offered to the Trustee security and
indemnity satisfactory to it against any loss, liability, claim, damage or
expense.

The Trustee shall not be liable for interest on any money received by it except
as the Trustee may agree in writing with the Issuers. Money held in trust by the
Trustee need not be segregated from other funds except to the extent required by
law.

The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or documents.

Section 7.02 Rights of Trustee.

The Trustee may conclusively rely upon any document (whether in its original or
facsimile form) believed by it to be genuine and to have been signed or
presented by the proper Person. The Trustee need not investigate any fact or
matter stated in the document.

Before the Trustee acts or refrains from acting, it may require an Officers'
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officers' Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its own selection and the written advice or opinion of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection from liability in respect of any action taken, suffered or omitted by
it hereunder in good faith and in reliance thereon.

The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.

The Trustee shall not be liable for any action it takes or omits to take in good
faith that it believes to be authorized or within the rights or powers conferred
upon it by this Indenture.

Unless otherwise specifically provided in this Indenture, any demand, request,
direction or notice from either of the Issuers shall be sufficient if signed by
an Officer of such Issuer.

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture at the request or direction of any of the Holders
unless such Holders shall have offered to the Trustee reasonable security or
indemnity satisfactory to it against the costs, expenses and liabilities that
might be incurred by it in compliance with such request or direction.

The Trustee shall not be charged with knowledge of any Default or Event of
Default unless either (a) a Responsible Officer of the Trustee shall have actual
knowledge of such Default or Event of Default or (b) written notice of such
Default or Event of Default shall have been given to and received by a
Responsible Officer of the Trustee by the Issuers or any Holder.

Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11.

Section 7.04 Trustee's Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers' use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers' direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05 Notice of Defaults.

If a Default or Event of Default occurs and is continuing and if it is known to
a Responsible Officer of the Trustee, the Trustee shall mail to Holders of Notes
a notice of the Default or Event of Default within 90 days after the Trustee
acquires knowledge thereof. Except in the case of a Default or Event of Default
in payment of principal of, premium, if any, or interest on any Note, the
Trustee may withhold the notice if and so long as a committee of its Responsible
Officers in good faith determines that withholding the notice is in the
interests of the Holders of the Notes.

Section 7.06 Reports by Trustee to Holders of the Notes.

By May 15th of each year, and for so long as Notes remain outstanding, the
Trustee shall mail to the Holders of the Notes a brief report dated as of such
reporting date that complies with TIA ss. 313(a) (but if no event described in
TIA ss. 313(a) has occurred within the twelve months preceding the reporting
date, no report need be transmitted). The Trustee also shall comply with TIA ss.
313(b)(2). The Trustee shall also transmit by mail all reports as required by
TIA ss. 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA ss. 313(d). The Issuers shall
promptly notify the Trustee when the Notes are listed on any stock exchange.

Section 7.07 Compensation and Indemnity.

The Issuers shall pay to the Trustee from time to time reasonable compensation
for its acceptance of this Indenture and services hereunder. The Trustee's
compensation shall not be limited by any law on compensation of a trustee of an
express trust. The Issuers shall reimburse the Trustee promptly upon request for
all reasonable disbursements, advances and expenses incurred or made by it in
addition to the compensation for its services. Such expenses shall include the
reasonable compensation, disbursements and expenses of the Trustee's agents and
counsel.

The Issuers shall, jointly and severally, indemnify the Trustee against any and
all losses, liabilities, claims, damages or expenses (including reasonable legal
fees and expenses) incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Issuers (including
this Section 7.07) and defending itself against any claim (whether asserted by
the Issuers or any Holder or any other person) or liability in connection with
the exercise or performance of any of its powers or duties hereunder, except to
the extent any such loss, liability or expense may be attributable to its gross
negligence or willful misconduct. The Trustee shall notify the Issuers promptly
of any claim for which it may seek indemnity. Failure by the Trustee to so
notify the Issuers shall not relieve the Issuers of their obligations hereunder.
The Issuers shall defend the claim and the Trustee shall cooperate in the
defense. The Trustee may have separate counsel and the Issuers shall pay the
reasonable fees and expenses of such counsel. The Issuers need not pay for any
settlement made without their consent, which consent shall not be unreasonably
withheld.

The obligations of the Issuers this Section 7.07 shall survive resignation or
removal of the Trustee and the satisfaction and discharge of this Indenture.

To secure the Issuers' payment obligations in this Section, the Trustee shall
have a Lien prior to the Notes on all money or property held or collected by the
Trustee, except that held in trust to pay principal and interest on particular
Notes. Such Lien shall survive the resignation or removal of the Trustee and the
satisfaction and discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services (including the fees and expenses of its agents and counsel) are
intended to constitute expenses of administration under any Bankruptcy Law.

The Trustee shall comply with the provisions of TIA ss. 313(b)(2) to the extent
applicable.

Section 7.08 Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee's acceptance of
appointment as provided in this Section.

The Trustee may resign in writing at any time and be discharged from the trust
hereby created by so notifying the Issuers. The Holders of a majority in
principal amount of the then outstanding Notes may remove the Trustee by so
notifying the Trustee and the Issuers in writing. The Issuers may remove the
Trustee if:

the Trustee fails to comply with Section 7.10;

the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

a custodian or public officer takes charge of the Trustee or its property; or

the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuers, or the Holders
of at least 10% in principal amount of the then outstanding Notes may petition
at the expense of the Issuers any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10, such Holder may petition
any court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07. Notwithstanding
replacement of the Trustee pursuant to this Section 7.08, the Issuers'
obligations under Section 7.07 shall continue for the benefit of the retiring
Trustee.

Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100 million
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
ss. 310(a)(1), (2) and (5). The Trustee is subject to TIA ss. 310(b).

Section 7.11 Preferential Collection of Claims Against the Issuers.

The Trustee is subject to TIA ss. 311(a), excluding any creditor relationship
listed in TIA ss. 311(b). A Trustee who has resigned or been removed shall be
subject to TIA ss. 311(a) to the extent indicated therein.




--------------------------------------------------------------------------------








ARTICLE 8



LEGAL DEFEASANCE AND COVENANT DEFEASANCE



Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may, at the option of their respective boards of directors or the
Board of Directors of CCI evidenced by a resolution set forth in an Officers'
Certificate of each of the Issuers, at any time, elect to have either Section
8.02 or 8.03 be applied to all outstanding Notes upon compliance with the
conditions set forth below in this Article 8.

Section 8.02 Legal Defeasance and Discharge.

Upon the Issuers' exercise under Section 8.01 of the option applicable to this
Section 8.02, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be deemed to have been discharged from their
obligations with respect to all outstanding Notes on the date the conditions set
forth below are satisfied (hereinafter, "Legal Defeasance"). For this purpose,
Legal Defeasance means that the Issuers shall be deemed to have paid and
discharged the entire Indebtedness represented by the outstanding Notes, which
shall thereafter be deemed to be "outstanding" only for the purposes of Section
8.05 and the other Sections of this Indenture referred to in (a) and (b) below,
and to have satisfied all their other obligations under such Notes and this
Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

the rights of Holders of outstanding Notes to receive payments in respect of the
principal of, premium, if any, and interest on such Notes when such payments are
due from the trust referred to below;

the Issuers' obligations with respect to the Notes concerning issuing temporary
Notes, registration of Notes, mutilated, destroyed, lost or stolen Notes and the
maintenance of an office or agency for payment and money for security payments
held in trust;

the rights, powers, trusts, duties and immunities of the Trustee and the
Issuers' obligations in connection therewith; and

the Legal Defeasance provisions of this Indenture;

Subject to compliance with this Article 8, the Issuers may exercise their option
under this Section 8.02 notwithstanding the prior exercise of their option under
Section 8.03.

Section 8.03 Covenant Defeasance.

Upon the Issuers' exercise under Section 8.01 of the option applicable to this
Section 8.03, the Issuers shall, subject to the satisfaction of the conditions
set forth in Section 8.04, be released from their obligations under the
covenants contained in Article 5 and Sections 4.03, 4.07, 4.08, 4.09, 4.10,
4.11, 4.12, 4.13, 4.14, 4.16, 4.17 and 4.19 with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 are
satisfied (hereinafter, "Covenant Defeasance"), and the Notes shall thereafter
be deemed not "outstanding" for the purposes of any direction, waiver, consent
or declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed "outstanding"
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuers may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01, but, except as specified above, the
remainder of this Indenture and such Notes shall be unaffected thereby. In
addition, upon the Issuers' exercise under Section 8.01 of the option applicable
to this Section 8.03, subject to the satisfaction of the conditions set forth in
Section 8.04, Sections 6.01(3) through 6.01(6) shall not constitute Events of
Default.

Section 8.04 Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance:

the Issuers must irrevocably deposit with the Trustee, in trust, for the benefit
of the Holders of the Notes, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest on the outstanding Notes
on the stated maturity or on the applicable redemption date, as the case may be,
and the Issuers must specify whether the Notes are being defeased to maturity or
to a particular redemption date;

in the case of Legal Defeasance, the Issuers shall have delivered to the Trustee
an Opinion of Counsel reasonably acceptable to the Trustee confirming that

the Issuers have received from, or there has been published by, the Internal
Revenue Service a ruling or

since the Issue Date, there has been a change in the applicable federal income
tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;

in the case of Covenant Defeasance, the Issuers shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

no Default or Event of Default shall have occurred and be continuing either:

on the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit); or

insofar as Events of Default from bankruptcy or insolvency events are concerned,
at any time in the period ending on the 91st day after the date of deposit;

such Legal Defeasance or Covenant Defeasance will not result in a breach or
violation of, or constitute a default under any material agreement or instrument
(other than this Indenture) to which the Company or any of its Restricted
Subsidiaries is a party or by which the Company or any of its Restricted
Subsidiaries is bound;

the Issuers must have delivered to the Trustee an Opinion of Counsel to the
effect that after the 91st day, assuming no intervening bankruptcy, that no
Holder is an insider of either of the Issuers following the deposit and that
such deposit would not be deemed by a court of competent jurisdiction a transfer
for the benefit of either Issuer in its capacity as such, the trust funds will
not be subject to the effect of any applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors' rights generally;

the Issuers must deliver to the Trustee an Officers' Certificate stating that
the deposit was not made by the Issuers with the intent of preferring the
Holders of the Notes over the other creditors of the Issuers with the intent of
defeating, hindering, delaying or defrauding creditors of the Issuers or others;
and

the Issuers must deliver to the Trustee an Officers' Certificate and an Opinion
of Counsel, each stating that all conditions precedent relating to the Legal
Defeasance or the Covenant Defeasance have been complied with.

Notwithstanding the foregoing, the Opinion of Counsel required by clause (2)
above with respect to a Legal Defeasance need not be delivered if all Notes not
theretofore delivered to the Trustee for cancellation

have become due and payable or

will become due and payable on the maturity date within one year, by their terms
or under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuers.

Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06, all money and non-callable Government Securities
(including the proceeds thereof) deposited with the Trustee (or other qualifying
trustee, collectively for purposes of this Section 8.05, the "Trustee") pursuant
to Section 8.04 in respect of the outstanding Notes shall be held in trust and
applied by the Trustee, in accordance with the provisions of such Notes and this
Indenture, to the payment, either directly or through any Paying Agent
(including the Issuers acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or non-callable Government Securities held by it as provided in
Section 8.04 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under Section
8.04(1)), are in excess of the amount thereof that would then be required to be
deposited to effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06 Repayment to Issuers.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
and premium, if any, or interest has become due and payable shall be paid to the
Issuers on their request or (if then held by the Issuers) shall be discharged
from such trust; and the Holder of such Note shall thereafter look only to the
Issuers for payment thereof, and all liability of the Trustee or such Paying
Agent with respect to such trust money, and all liability of the Issuers as
trustee thereof, shall thereupon cease; provided, however, that the Trustee or
such Paying Agent, before being required to make any such repayment, may at the
expense of the Issuers cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which shall not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining shall be repaid to the Issuers.

Section 8.07Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03, as
the case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuers' obligations under this Indenture and the Notes, shall be revived
and reinstated as though no deposit had occurred pursuant to Section 8.02 or
8.03 until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03, as the case may be;
provided, however, that, if the Issuers make any payment of principal of,
premium, if any, or interest on any Note following the reinstatement of their
obligations, the Issuers shall be subrogated to the rights of the Holders of
such Notes to receive such payment from the money held by the Trustee or Paying
Agent.




--------------------------------------------------------------------------------








ARTICLE 9



AMENDMENT, SUPPLEMENT AND WAIVER



Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 of this Indenture, the Issuers and the Trustee may
amend or supplement this Indenture or the Notes without the consent of any
Holder of a Note:

to cure any ambiguity, defect or inconsistency;

to provide for uncertificated Notes in addition to or in place of certificated
Notes;

to provide for or confirm the issuance of Additional Notes;

to provide for the assumption of either Issuer's obligations to Holders of Notes
in the case of a merger or consolidation or sale of all or substantially all of
the assets of such Issuer pursuant to Article 5;

to make any change that would provide any additional rights or benefits to the
Holders of Notes or that does not adversely affect the legal rights under this
Indenture of any Holder; or

to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA or otherwise as necessary to
comply with applicable law.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental Indenture, and upon receipt by the Trustee
of the documents described in Section 7.02, the Trustee shall join with the
Issuers in the execution of any amended or supplemental Indenture authorized or
permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee shall
not be obligated to enter into such amended or supplemental Indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.

Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, this Indenture (including
Sections 4.11 and 4.16) or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in aggregate principal amount of
the Notes then outstanding (including, without limitation, consents obtained in
connection with a purchase of, or a tender offer or exchange offer for, Notes)
and, subject to Sections 6.04 and 6.07, any existing Default or compliance with
any provision of this Indenture or the Notes may be waived with the consent of
the Holders of a majority in aggregate principal amount of the Notes then
outstanding (including, without limitation, consents obtained in connection with
a purchase of, or a tender offer or exchange offer for, Notes). Section 2.08
shall determine which Notes are considered to be "outstanding" for purposes of
this Section 9.02.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors or the Board of Directors of CCI authorizing the execution
of any such amended or supplemental Indenture, and upon the filing with the
Trustee of evidence satisfactory to the Trustee of the consent of the Holders of
Notes as aforesaid, and upon receipt by the Trustee of the documents described
in Section 7.02, the Trustee shall join with the Issuers in the execution of
such amended or supplemental Indenture unless such amended or supplemental
Indenture directly affects the Trustee's own rights, duties or immunities under
this Indenture or otherwise, in which case the Trustee may in its discretion,
but shall not be obligated to, enter into such amended or supplemental
Indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver. Subject to Sections 6.04 and 6.07, the Holders of a
majority in aggregate principal amount of the Notes then outstanding may waive
compliance in a particular instance by the Issuers with any provision of this
Indenture or the Notes. However, without the consent of each Holder affected, an
amendment, supplement or waiver under this Section 9.02 may not (with respect to
any Notes held by a non-consenting Holder):

reduce the principal amount of Notes whose Holders must consent to an amendment,
supplement or waiver;

reduce the principal of or change the fixed maturity of any Note or alter the
payment provisions with respect to the redemption of the Notes (other than
provisions relating to Sections 4.11 and 4.16);

reduce the rate of or extend the time for payment of interest on any Note;

waive a Default or Event of Default in the payment of principal of, or premium,
if any, or interest on the Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
Notes and a waiver of the payment default that resulted from such acceleration);

make any Note payable in money other than that stated in the Notes;

make any change in the provisions of this Indenture relating to waivers of past
Defaults or the rights of Holders of Notes to receive payments of principal of,
or premium, if any, or interest on the Notes;

waive a redemption payment with respect to any Note (other than a payment
required by Section 4.11 or 4.16); or

make any change in this Section 9.02.

Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in a amended or supplemental Indenture that complies with the TIA as then in
effect.

Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder's Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amended or supplemental Indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuers may not
sign an amendment or supplemental Indenture until their respective Boards of
Directors approve it. In executing any amended or supplemental indenture, the
Trustee shall be entitled to receive and (subject to Section 7.01) shall be
fully protected in relying upon, in addition to the documents required by
Section 10.04, an Officer's Certificate and an Opinion of Counsel, in each case
from each of the Issuers, stating that the execution of such amended or
supplemental indenture is authorized or permitted by this Indenture.




--------------------------------------------------------------------------------








ARTICLE 10



MISCELLANEOUS



Section 10.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA ss. 318(c), the imposed duties shall control.

Section 10.02 Notices.

Any notice or communication by the Issuers or the Trustee to the others is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), telex, telecopier or
overnight air courier guaranteeing next day delivery, to the others' address:

If to the Issuers:

CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100


Telecopier No.: (314) 965-8793
Attention: Secretary

With a copy to:

Irell & Manella LLP

1800 Avenue of the Stars

Suite 900

Los Angeles, California 90067

Telecopier No.: (310) 556-5393

Attention: Meredith Jackson, Esq.

 

If to the Trustee:

Wells Fargo Bank, National Association

Corporate Trust Services
MAC N9303-110
Sixth and Marquette Avenue
Minneapolis, MN 55479
Telecopier No.: 612-667-2160
Attention: Michael Lechner and Michael Slade

The Issuers or the Trustee, by notice to the others may designate additional or
different addresses for subsequent notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when answered back, if telexed; when receipt acknowledged,
if telecopied; and the next Business Day after timely delivery to the courier,
if sent by overnight air courier guaranteeing next day delivery.

Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in TIA ss. 313(c), to the extent required by the TIA. Failure to mail
a notice or communication to a Holder or any defect in it shall not affect its
sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

If the Issuers mail a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 10.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to TIA ss. 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Issuers, the
Trustee, the Registrar and anyone else shall have the protection of TIA ss.
312(c).

Section 10.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers to the Trustee to take any action
under this Indenture, the Issuers shall furnish to the Trustee:

an Officers' Certificate in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 10.05) stating
that, in the opinion of the signers, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied; and

an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 10.05) stating
that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

Section 10.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA ss. 314(a)(4)) shall comply with the provisions of TIA ss.
314(e) and shall include:

a statement that the Person making such certificate or opinion has read such
covenant or condition;

a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;

a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and

a statement as to whether or not, in the opinion of such Person, such condition
or covenant has been satisfied.

Section 10.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 10.07 No Personal Liability of Directors, Officers, Employees, Members
and Stockholders.

No director, officer, employee, incorporator, member or stockholder of the
Issuers, as such, shall have any liability for any obligations of the Issuers
under the Notes, this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder of Notes by accepting
a Note waives and releases all such liability. The waiver and release are part
of the consideration for issuance of the Notes.

Section 10.08 Governing Law.

THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE
THIS INDENTURE AND THE NOTES AND ANY SUBSIDIARY GUARANTEE WITHOUT GIVING EFFECT
TO THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH
OF THE PARTIES HERETO AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE OR THE NOTES OR ANY SUBSIDIARY GUARANTEE.

Section 10.09 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuers or their Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 10.10 Successors.

All agreements of the Issuers in this Indenture and the Notes, as the case may
be, shall bind their respective successors. All agreements of the Trustee in
this Indenture shall bind its successors.

Section 10.11 Severability.

In case any provision in this Indenture or the Notes, as the case may be, shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

Section 10.12 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

Section 10.13 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and Headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions.




--------------------------------------------------------------------------------








ARTICLE 11



SATISFACTION AND DISCHARGE



Section 11.01 Satisfaction and Discharge of Indenture.

This Indenture shall cease to be of further effect (except as to any surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for), and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when

either

all Notes theretofore authenticated and delivered (other than (i) Notes which
have been destroyed, lost or stolen and which have been replaced or paid as
provided in Section 2.07 and (ii) Notes for whose payment money has theretofore
been deposited in trust or segregated and held in trust by the Issuers and
thereafter repaid to the Issuers or discharged from such trust,) have been
delivered to the Trustee for cancellation; or

all such Notes not theretofore delivered to the Trustee for cancellation

have become due and payable, or

will become due and payable at their Stated Maturity within one year, or

are to be called for redemption within one year under arrangements satisfactory
to the Trustee for the giving of notice of redemption by the Trustee in the
name, and at the expense, of the Issuers,

and the Issuers, in the case of (i), (ii) or (iii) above, have deposited or
caused to be deposited with the Trustee as trust funds in trust for the purpose
an amount sufficient to pay and discharge the entire indebtedness on such Notes
not theretofore delivered to the Trustee for cancellation, for principal (and
premium, if any) and interest to the date of such deposit (in the case of Notes
which have become due and payable) or to the maturity or redemption thereof, as
the case may be;

the Issuers have paid or caused to be paid all other sums payable hereunder by
the Issuers; and

each of the Issuers has delivered to the Trustee an Officers' Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture pursuant to
this Article 11, the obligations of the Issuers to the Trustee under Section
7.07, and, if money shall have been deposited with the Trustee pursuant to
subclause (b) of clause (1) of this Section, the obligations of the Trustee
under Section 11.02 shall survive.

Section 11.02 Application of Trust Money.

All money deposited with the Trustee pursuant to Section 11.01 shall be held in
trust and applied by it, in accordance with the provisions of the Notes and this
Indenture, to the payment, either directly or through any Paying Agent as the
Trustee may determine, to the Persons entitled thereto, of the principal (and
premium, if any) and interest for whose payment such money has been deposited
with the Trustee.

[Signatures on following page]




--------------------------------------------------------------------------------




SIGNATURES

Dated as of September 23, 2003

CCH II, LLC, as an Issuer

By:
Name:
Title:

CCH II CAPITAL CORP., as an Issuer

By:
Name:
Title:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

By:
Name:
Title:




--------------------------------------------------------------------------------




[Face of Note]

CUSIP NO. 12502C AE 1

10.25% Senior Notes due 2010

No.

$[________________]

CCH II, LLC

and

CCH II CAPITAL CORP.

promise to pay to _________________________________________________________

or registered assigns,

the principal amount of _____________________________________________ Dollars

($______________________________) on September 15, 2010.

Interest Payment Dates: March 15 and September 15

Record Dates: March 1 and September 1

Subject to Restrictions set forth in this Note.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of CCH II, LLC and CCH II Capital Corp. has caused this
instrument to be duly executed.

Dated: ___ __, 2003

CCH II, LLC

By
Name:
Title:

By
Name:
Title:

CCH II CAPITAL CORP.

By:__________________________________
Name:
Title:

By:__________________________________
Name:


Title:

This is one of the Notes referred to

in the within-mentioned Indenture:

WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Trustee

By: __________________________________
Authorized Signatory

 




--------------------------------------------------------------------------------




[Back of Note]

10.25% Senior Notes due 2010

"THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (i) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (ii) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(iii) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (iv) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS."

"THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE "SECURITIES ACT") AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (a) (1) TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN ACCOUNT OR FOR THE
ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING WITH
RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (3) TO AN
INSTITUTIONAL ACCREDITED INVESTOR IN A TRANSACTION EXEMPT FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT SUBJECT TO THE CERTIFICATION AND DELIVERY
REQUIREMENTS OF THE INDENTURE GOVERNING THE NOTES, (4) PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR (5) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND (b) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES."

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. CCH II, LLC, a Delaware limited liability company (the "Company"),
and CCH II Capital Corp., a Delaware corporation ("Capital Corp" and, together
with the Company, the "Issuers"), promise to pay interest on the principal
amount of this Note at the rate of 10.25% per annum from the Issue Date until
maturity. The interest rate on the Notes is subject to increase pursuant to the
provisions of the Registration Rights Agreement. The Issuers will pay interest
semi-annually in arrears on March 15 and September 15 of each year (each an
"Interest Payment Date"), or if any such day is not a Business Day, on the next
succeeding Business Day. Interest on the Notes will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of issuance; provided that if there is no existing Default in the payment
of interest, and if this Note is authenticated between a record date referred to
on the face and the next succeeding Interest Payment Date, interest shall accrue
from such next succeeding Interest Payment Date; provided, further, that the
first Interest Payment Date shall be March 15, 2004. The Issuers shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at a rate that is 2% per annum in excess of the rate then in effect; they
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful. Interest will be computed on the basis of a 360-day year of
twelve 30-day months.

2. METHOD OF PAYMENT. The Issuers shall pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the March 1 or September 1 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes will be payable as to
principal, premium, if any, and interest at the office or agency of the Issuers
maintained for such purpose within or without the City and State of New York,
or, at the option of the Issuers, payment of interest may be made by check
mailed to the Holders at their addresses set forth in the register of Holders,
and provided that payment by wire transfer of immediately available funds will
be required with respect to principal of and interest and premium on all Global
Notes and all other Notes the Holders of which shall have provided wire transfer
instructions to the Issuers or the Paying Agent. Such payment shall be in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, Wells Fargo Bank, National
Association, the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuers may change any Paying Agent or Registrar without notice
to any Holder. The Company or any of its Subsidiaries may act in any such
capacity.

4. INDENTURE. The Issuers issued the Notes under an Indenture dated as of
September 23, 2003 (the "Indenture") between the Issuers and the Trustee. The
terms of the Notes include those stated in the Indenture and those made part of
the Indenture by reference to the Trust Indenture Act of 1939, as amended (15
U.S. Code ss.ss. 77aaa-77bbbb). The Notes are subject to all such terms, and
Holders are referred to the Indenture and such Act for a statement of such
terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling.

5. OPTIONAL REDEMPTION.

Except as set forth in clause (b) of this paragraph 5, the Issuers shall not
have the option to redeem the Notes pursuant to this paragraph 5 prior to
September 15, 2008. Thereafter, the Issuers shall have the option to redeem the
Notes, in whole or in part, at the redemption prices (expressed as percentages
of principal amount) set forth below plus accrued and unpaid interest thereon,
if any, to the applicable redemption date, if redeemed during the twelve-month
period beginning on September 15 of the years indicated below:

Year

Percentage

2008

105.125%

2009 and thereafter

100.000%



Notwithstanding the provisions of clause (a) of this Paragraph 5, at any time
prior to September 15, 2006, the Issuers may on any one or more occasions redeem
up to 35% of the original aggregate principal amount of the Notes (including the
principal amount of any Additional Notes) issued under the Indenture on a pro
rata basis (or as nearly pro rata as practicable), at a redemption price of
110.250% of the principal amount thereof, plus accrued and unpaid interest to
the redemption date, with the net cash proceeds of one or more Equity Offerings;
provided that:

(1) at least 65% of the original aggregate principal amount of Notes (including
the principal amount of any Additional Notes) issued under the Indenture remains
outstanding immediately after the occurrence of such redemption (excluding Notes
held by the Company and its Subsidiaries); and

(2) the redemption must occur within 60 days of the date of the closing of such
Equity Offering.

6. MANDATORY REDEMPTION.

Except as otherwise provided in Paragraph 7 below, the Issuers shall not be
required to make mandatory redemption payments with respect to the Notes.

7. REPURCHASE AT OPTION OF HOLDER.

If there is a Change of Control, the Issuers shall make an offer (a "Change of
Control Offer") to repurchase all or any part (equal to $1,000 or an integral
multiple thereof) of each Holder's Notes at a purchase price equal to 101% of
the aggregate principal amount thereof plus accrued and unpaid interest thereon,
if any, to the date of purchase (the "Change of Control Payment"). Within 10
days following any Change of Control, the Issuers shall mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control and offering to repurchase Notes on the Change of Control Payment Date
specified in such notice, pursuant to the procedures required by the Indenture
and described in such notice.

If the Company or a Restricted Subsidiary thereof consummates any Asset Sale,
when the aggregate amount of Excess Proceeds exceeds $25.0 million, the Issuers
shall commence an offer (an "Asset Sale Offer") pursuant to Section 4.11 of the
Indenture to all Holders of Notes and all holders of other Indebtedness that is
of equal priority with the Notes containing provisions requiring offers to
purchase or redeem with the proceeds of sales of assets to purchase the maximum
principal amount of Notes and such other Indebtedness of equal priority that may
be purchased out of the Excess Proceeds (which amount includes the entire amount
of the Net Proceeds). The offer price in any Asset Sale Offer will be payable in
cash and equal to 100% of principal amount plus accrued and unpaid interest, if
any, to the date of purchase. If any Excess Proceeds remain after consummation
of an Asset Sale Offer, the Company may use such Excess Proceeds for any purpose
not otherwise prohibited by the Indenture. If the aggregate principal amount of
Notes and such other Indebtedness of equal priority tendered into such Asset
Sale Offer exceeds the amount of Excess Proceeds, the Trustee shall select the
Notes and such other Indebtedness of equal priority to be purchased on a pro
rata basis. Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds shall be reset at zero. Holders of Notes that are the subject of an
offer to purchase will receive an Asset Sale Offer from the Issuers prior to any
related purchase date and may elect to have such Notes purchased by completing
the form entitled "Option of Holder to Elect Purchase" on the reverse of the
Notes.

8. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $1,000 and integral multiples of $1,000. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the corresponding Interest Payment Date.

9. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

10. AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions, the
Indenture or the Notes may be amended or supplemented with the consent of the
Holders of at least a majority in aggregate principal amount of the Notes then
outstanding (including, without limitation, consents obtained in connection with
a purchase of, or tender offer or exchange offer for, Notes), and any existing
default or compliance with any provision of the Indenture or the Notes may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the Notes then outstanding (including, without limitation, consents
obtained in connection with a purchase of, or tender offer or exchange offer
for, Notes). Without the consent of any Holder of a Note, the Issuers and the
Trustee may amend or supplement the Indenture or the Notes to cure any
ambiguity, defect or inconsistency, to provide for uncertificated Notes in
addition to or in place of certificated Notes, to provide for the assumption of
an Issuers' obligations to Holders of Notes in the case of a merger or
consolidation or sale of all or substantially all of the assets of either Issuer
to make any change that would provide any additional rights or benefits to the
Holders of Notes or that does not adversely affect the legal rights under the
Indenture of any such Holder, or to comply with the requirements of the SEC in
order to effect or maintain the qualification of the Indenture under the TIA or
otherwise as necessary to comply with applicable law.

11. DEFAULTS AND REMEDIES. Each of the following is an Event of Default: (i)
default for 30 days in the payment when due of interest on the Notes, (ii)
default in payment when due of the principal of or premium, if any, on the
Notes, (iii) failure by the Company or any of its Restricted Subsidiaries to
comply with Sections 4.16 and 5.01 of the Indenture, (iv) failure by the Company
or any of its Restricted Subsidiaries for 30 days after written notice thereof
has been given to the Issuers by the Trustee or to the Issuers and the Trustee
by the Holders of at least 25% of the principal amount of the Notes outstanding
to comply with any of their other covenants or agreements in the Indenture, (v)
default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries),
whether such Indebtedness or guarantee now exists or is created after the date
of the Indenture, if that default: (a) is caused by a failure to pay at final
stated maturity the principal amount of such Indebtedness prior to the
expiration of the grace period provided in such Indebtedness on the date of such
default (a "Payment Default"); or (b) results in the acceleration of such
Indebtedness prior to its express maturity, and, in each case, the principal
amount of any such Indebtedness, together with the principal amount of any other
such Indebtedness under which there has been a Payment Default or the maturity
of which has been so accelerated, aggregates $100 million or more, (vi) failure
by the Company or any of its Restricted Subsidiaries to pay final judgments
which are non-appealable aggregating in excess of $100 million (net of
applicable insurance which has not been denied in writing by the insurer), which
judgments are not paid, discharged or stayed for a period of 60 days or (vii)
certain events of bankruptcy or insolvency with respect to the Company or any of
its Significant Subsidiaries. In the case of an Event of Default arising from
certain events of bankruptcy or insolvency with respect to the Company, all
outstanding Notes will become due and payable without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee by notice to
the Issuers or the Holders of at least 25% in principal amount of the then
outstanding Notes by notice to the Issuers and the Trustee may declare all the
Notes to be due and payable. Holders may not enforce the Indenture or the Notes
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal or interest) if it determines that withholding notice is in their
interest. The Holders of a majority in aggregate principal amount of the Notes
then outstanding by notice to the Trustee may on behalf of the Holders of all of
the Notes waive any existing Default or Event of Default and its consequences
under the Indenture except a continuing Default or Event of Default in the
payment of interest on, or the principal of, the Notes. The Issuers are required
to deliver to the Trustee annually a statement regarding compliance with the
Indenture. Upon becoming aware of any Default or Event of Default, the Issuers
are required to deliver to the Trustee a statement specifying such Default or
Event of Default.

12. TRUSTEE DEALINGS WITH ISSUERS. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuers or their Affiliates, and may otherwise deal with the Issuers or their
Affiliates, as if it were not the Trustee.

13. NO RECOURSE AGAINST OTHERS. A director, officer, employee, incorporator,
member or stockholder of either of the Issuers, as such, shall not have any
liability for any obligations of the Issuers under the Notes or the Indenture or
for any claim based on, in respect of, or by reason of, such obligations or
their creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

14. GOVERNING LAW. THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND
BE USED TO CONSTRUE THIS NOTE AND THE INDENTURE WITHOUT GIVING EFFECT TO THE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY. EACH OF THE PARTIES
HERETO AND THE HOLDERS AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
NOTE.

15. AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.

16. ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

17. ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in any Registration Rights Agreement.

18. CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuers have caused CUSIP
numbers to be printed on the Notes and the Trustee may use CUSIP numbers in
notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to:

CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive
Suite 100


St. Louis, Missouri 63131

Attention: Secretary
Telecopier No.: (314) 965-0555




--------------------------------------------------------------------------------




ASSIGNMENT FORM

To assign this Note, fill in the form below:

(i) or (we) assign and transfer this Note to:
_____________________________________

(Insert assignee's legal name)

________________________________________________________________________

(Insert assignee's soc. sec. or tax I.D. no.)

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

________________________________________________________________________

(Print or type assignee's name, address and zip code)

and irrevocably appoint ________________________________________________ to
transfer this Note on the books of the Issuers. The agent may substitute another
to act for him.

Date:______________________________

Your Signature:_____________________________________________________

(Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:________________________________________________

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).




--------------------------------------------------------------------------------




OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.11 or 4.16 of the Indenture, check the appropriate box below:

Section 4.11 Section 4.16

If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.11 or Section 4.16 of the Indenture, state the amount you
elect to have purchased:

$ _______________________

Date:____________________

Your Signature: ____________________________________________________

(Sign exactly as your name appears on the face of this Note)

Tax Identification No.: _______________________________________________

Signature Guarantee*: _______________________________________________

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).




--------------------------------------------------------------------------------




SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:

Date of Exchange

Amount of decrease in Principal Amount of this Global     Note    

Amount of increase in Principal Amount of this Global      Note     

Principal Amount of this Global Note following such decrease   (or increase) 

Signature of authorized officer of Trustee or Note
            Custodian          

 

 

 

 

 




--------------------------------------------------------------------------------




FORM OF CERTIFICATE OF TRANSFER

CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131

Wells Fargo Bank, National Association

Corporate Trust Services
MAC N9303-110
Sixth and Marquette Avenue
Minneapolis, MN 55479
Telecopier No.: 612-667-2160
Attention: Michael Lechner and Michael Slade

Re: 10.25% Senior Notes due 2010

Reference is hereby made to the Indenture, dated as of September 23, 2003 (the
"Indenture"), among CCH II, LLC (the "Company") and CCH II Capital Corp.
("Capital Corp" and, together with the Company, the "Issuers"), and Wells Fargo
Bank, National Association, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

___________________ (the "Transferor") owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of $_____________________________ in such Note[s] or interests (the "Transfer"),
to ___________________________ (the "Transferee"), as further specified in Annex
A hereto. In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. Check if Transferee will take delivery of a beneficial interest in the Rule
144A Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the "Securities Act"), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believed and believes is purchasing the beneficial interest or
Definitive Note for its own account, or for one or more accounts with respect to
which such Person exercises sole investment discretion, and such Person and each
such account is a "qualified institutional buyer" within the meaning of Rule
144A in a transaction meeting the requirements of Rule 144A and such Transfer is
in compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Rule 144A Global Note and/or the Definitive Note
and in the Indenture and the Securities Act.

2. Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act and (iii) the transaction is not part of a plan or
scheme to evade the registration requirements of the Securities Act. Upon
consummation of the proposed transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on Transfer enumerated in the Private Placement
Legend printed on the Regulation S Global Note and/or the Definitive Note and in
the Indenture and the Securities Act. If the Transfer of the beneficial interest
occurs prior to the expiration of the 40-day distribution compliance period set
forth in Regulation S, the transferred beneficial interest will be held
immediately thereafter through Euroclear or Clearstream.

3. Check and complete if Transferee will take delivery of a beneficial interest
in a Definitive Note pursuant to any provision of the Securities Act other than
Rule 144A or Regulation S. The Transfer is being effected in compliance with the
transfer restrictions applicable to beneficial interests in Restricted Global
Notes and Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act and any applicable blue sky securities laws of any state of the
United States, and accordingly the Transferor hereby further certifies that
(check one):

such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act; or

such Transfer is being effected to the Company or a subsidiary thereof; or

such Transfer is being effected pursuant to an effective registration statement
under the Securities Act and in compliance with the prospectus delivery
requirements of the Securities Act; or

such Transfer is being effected to an Institutional Accredited Investor and
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor hereby
further certifies that it has not engaged in any general solicitation within the
meaning of Regulation D under the Securities Act and the Transfer complies with
the transfer restrictions applicable to beneficial interests in a Restricted
Global Note or Restricted Definitive Notes and the requirements of the exemption
claimed, which certification is supported by (1) a certificate executed by the
Transferee in the form of Exhibit D to the Indenture and (2) an Opinion of
Counsel provided by the Transferor or the Transferee (a copy of which the
Transferor has attached to this certification), to the effect that such Transfer
is in compliance with the Securities Act. Upon consummation of the proposed
transfer in accordance with the terms of the Indenture, the transferred
beneficial interest or Definitive Note will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Global Note and/or the Definitive Notes and in the Indenture and the Securities
Act.

4. Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

Check if Transfer is pursuant to Rule 144. (i) The Transfer is being effected
pursuant to and in accordance with Rule 144 under the Securities Act and in
compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any state of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

____________________________________________

[Insert Name of Transferor]

By__________________________________________

Name:

Title:

Dated: ______________________________________




--------------------------------------------------------------------------------




ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) a beneficial interest in the:

(i) Rule 144A Global Note (CUSIP __________), or

(ii) Regulation S Global Note (CUSIP _________), or

(b) a Restricted Definitive Note.

2. After the Transfer the Transferee will hold:

[CHECK ONE]

(a) a beneficial interest in the:

(i) Rule 144A Global Note (CUSIP __________), or

(ii) Regulation S Global Note (CUSIP _________), or

(iii) Unrestricted Global Note (CUSIP _________); or

(b) a Restricted Definitive Note; or

(c) an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.




--------------------------------------------------------------------------------




FORM OF CERTIFICATE OF EXCHANGE

CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131

Wells Fargo Bank, National Association

Corporate Trust Services
MAC N9303-110
Sixth and Marquette Avenue
Minneapolis, MN 55479
Telecopier No.: 612-667-2160
Attention: Michael Lechner and Michael Slade

Re: 10.25% Senior Notes due 2010

(CUSIP 12502C AE 1)

Reference is hereby made to the Indenture, dated as of September 23, 2003 (the
"Indenture"), among CCH II, LLC (the "Company") and CCH II Capital Corp.
("Capital Corp" and, together with the Company, the "Issuers"), and Wells Fargo
Bank, National Association, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

__________________________ (the "Owner") owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$____________________________ in such Note[s] or interests (the "Exchange"). In
connection with the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

Check if Exchange is from beneficial interest in a Restricted Global Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner's beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner's own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the United States Securities Act of 1933, as
amended (the "Securities Act"), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States. If the Exchange is
from beneficial interest in a Regulation S Global Note to beneficial interest in
an Unrestricted Global Note, the Owner further certifies that it is either (x) a
non-U.S. Person to whom Notes would be transferred in accordance with Regulation
S or (y) a U.S. Person who purchased Notes in a transaction that did not require
registration under the Securities Act.

Check if Exchange is from beneficial interest in a Restricted Global Note to
Unrestricted Definitive Note. In connection with the Exchange of the Owner's
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner's own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

Check if Exchange is from Restricted Definitive Note to beneficial interest in
an Unrestricted Global Note. In connection with the Owner's Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.
If the Exchange is from beneficial interest in a Regulation S Global Note to an
Unrestricted Definitive Note, the Owner further certifies that it is either (x)
a non-U.S. Person to whom Notes could be transferred in accordance with
Regulation S or (y) a U.S. Person who purchased Notes in a transaction that did
not require registration under the Securities Act.

Check if Exchange is from Restricted Definitive Note to Unrestricted Definitive
Note. In connection with the Owner's Exchange of a Restricted Definitive Note
for an Unrestricted Definitive Note, the Owner hereby certifies (i) the
Unrestricted Definitive Note is being acquired for the Owner's own account
without transfer, (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to Restricted Definitive Notes and pursuant to
and in accordance with the Securities Act, (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the Unrestricted
Definitive Note is being acquired in compliance with any applicable blue sky
securities laws of any state of the United States.

(i) Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes

(ii)Check if Exchange is from beneficial interest in a Restricted Global Note to
Restricted Definitive Note. In connection with the Exchange of the Owner's
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner's own account without transfer.
If the Exchange is from beneficial interest in a Regulation S Global Note to a
Restricted Definitive Note, the Owner further certifies that it is either (x) a
non-U.S. Person to whom Notes could be transferred in accordance with Regulation
S or (y) a U.S. Person who purchased Notes in a transaction that did not require
registration under the Securities Act. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the Restricted
Definitive Note issued will continue to be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the Restricted
Definitive Note and in the Indenture and the Securities Act.

(iii)Check if Exchange is from Restricted Definitive Note to beneficial interest
in a Restricted Global Note. In connection with the Exchange of the Owner's
Restricted Definitive Note for a beneficial interest in the [CHECK ONE] Rule
144A Global Note or Regulation S Global Note with an equal principal amount, the
Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner's own account without transfer and (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, and in
compliance with any applicable blue sky securities laws of any state of the
United States. Upon consummation of the proposed Exchange in accordance with the
terms of the Indenture, the beneficial interest issued will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the relevant Restricted Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

____________________________________________

[Insert Name of Transferor]

By__________________________________________

Name:

Title:

Dated: ______________________________________




--------------------------------------------------------------------------------




FORM OF CERTIFICATE FROM

ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR

CCH II, LLC
CCH II Capital Corp.
c/o Charter Communications, Inc.
12405 Powerscourt Drive, Suite 100
St. Louis, Missouri 63131

Wells Fargo Bank, National Association

Corporate Trust Services
MAC N9303-110
Sixth and Marquette Avenue
Minneapolis, MN 55479
Telecopier No.: 612-667-2160
Attention: Michael Lechner and Michael Slade

Re: 10.25% Senior Notes due 2010

Reference is hereby made to the Indenture, dated as of September 23, 2003 (the
"Indenture"), among CCH II, LLC (the "Company") and CCH II Capital Corp.
("Capital Corp" and, together with the Company, the "Issuers"), and Wells Fargo
Bank, National Association, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.

In connection with our proposed purchase of $____________ aggregate principal
amount of:

a beneficial interest in a Global Note, or a Definitive Note,

we confirm that:

1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the United States Securities Act of
1933, as amended (the "Securities Act").

2. We understand that the offer and sale of the Notes have not been registered
under the Securities Act, and that the Notes and any interest therein may not be
offered or sold except as permitted in the following sentence. We agree, on our
own behalf and on behalf of any accounts for which we are acting as hereinafter
stated, that if we should sell the Notes or any interest therein, we will do so
only (a) to the Company or any subsidiary thereof, (b) in accordance with Rule
144A under the Securities Act to a "qualified institutional buyer" (as defined
therein), (c) to an institutional "accredited investor" (as defined below) that,
prior to such transfer, furnishes (or has furnished on its behalf by a U.S.
broker-dealer) to you and to the Company a signed letter substantially in the
form of this letter and an Opinion of Counsel in form reasonably acceptable to
the Company to the effect that such transfer is in compliance with the
Securities Act, (d) outside the United States in accordance with Rule 904 of
Regulation S under the Securities Act, (e) pursuant to the provisions of Rule
144(k) under the Securities Act or (f) pursuant to an effective registration
statement under the Securities Act, and we further agree to provide to any
person purchasing the Definitive Note or beneficial interest in a Global Note
from us in a transaction meeting the requirements of clauses (a) through (e) of
this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.

3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed sale complies with the foregoing
restrictions. We further understand that the Notes purchased by us will bear a
legend to the foregoing effect.

4. We are an institutional "accredited investor" (as defined in Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act) and have such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of our investment in the Notes, and we and any
accounts for which we are acting are each able to bear the economic risk of our
or its investment.

5. We are acquiring the Notes or beneficial interest therein purchased by us for
our own account or for one or more accounts (each of which is an institutional
"accredited investor") as to each of which we exercise sole investment
discretion.

You and the Issuers are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

___________________________________________

[Insert Name of Transferor]

By: __________________________________________

Name:

Title:

Dated: ______________________________________




--------------------------------------------------------------------------------


